Exhibit 10. 35


AUTOMATION PARKWAY

OFFICE LEASE
AUTOMATION PARKWAY OWNER LLC,
a Delaware limited liability company
as Landlord,
and
QUANTENNA COMMUNICATIONS, INC.,
a Delaware corporation
as Tenant






071053\8589453v5 
i
 
 




--------------------------------------------------------------------------------






 
Page
SUMMARY OF BASIC LEASE INFORMATION
BLI-i



OFFICE LEASE
ARTICLE 1 PROJECT, BUILDING AND PREMISES
1
ARTICLE 2 LEASE TERM
2
ARTICLE 3 BASE RENT
2
ARTICLE 4 ADDITIONAL RENT
2
ARTICLE 5 USE OF PREMISES
7
ARTICLE 6 SERVICES AND UTILITIES
7
ARTICLE 7 REPAIRS
8
ARTICLE 8 ADDITIONS AND ALTERATIONS
9
ARTICLE 9 COVENANT AGAINST LIENS
10
ARTICLE 10 INDEMNIFICATION AND INSURANCE
10
ARTICLE 11 DAMAGE AND DESTRUCTION
12
ARTICLE 12 CONDEMNATION
13
ARTICLE 13 COVENANT OF QUIET ENJOYMENT
14
ARTICLE 14 ASSIGNMENT AND SUBLETTING
14
ARTICLE 15 SURRENDER; OWNERSHIP AND REMOVAL OF TRADE FIXTURES
16
ARTICLE 16 HOLDING OVER
16
ARTICLE 17 ESTOPPEL CERTIFICATES
16
ARTICLE 18 SUBORDINATION
17
ARTICLE 19 TENANT'S DEFAULTS; LANDLORD'S REMEDIES
17
ARTICLE 20 SECURITY DEPOSIT
19
ARTICLE 21 COMPLIANCE WITH LAW
19
ARTICLE 22 ENTRY BY LANDLORD
19
ARTICLE 23 TENANT PARKING
20
ARTICLE 24 MISCELLANEOUS PROVISIONS
20





EXHIBITS AND RIDERS
Exhibit A
 
OUTLINE OF PREMISES
Exhibit B
 
WORK LETTER
Exhibit C
 
AMENDMENT TO LEASE
Exhibit D
 
RULES AND REGULATIONS
Exhibit E
 
FORM OF SNDA
Rider 1
 
EXTENSION OPTION



071053\8589453v5 
i
 
 




--------------------------------------------------------------------------------






SUMMARY OF BASIC LEASE INFORMATION
This Summary of Basic Lease Information ("Summary") is hereby incorporated into
and made a part of the attached Office Lease. Each reference in the Office Lease
to any term of this Summary shall have the meaning as set forth in this Summary
for such term. In the event of a conflict between the terms of this Summary and
the Office Lease, the terms of the Office Lease shall prevail. Any capitalized
terms used herein and not otherwise defined herein shall have the meaning as set
forth in the Office Lease.
TERMS OF LEASE 
(References are to the Office Lease)
DESCRIPTION
1. Date:
February 21, 2017
2. Landlord:
AUTOMATION PARKWAY OWNER LLC,
a Delaware limited liability company
3. Address of Landlord (Section 24.19):
Automation Parkway Owner LLC,
c/o Soma Capital Partners LLC
55 New Montgomery Street, Suite 615
San Francisco, CA 94105
Attn: David Smith
Phone: 415-233-9979
Email: dsmith@soma-capital.com and
jcaspari@soma-capital.com
 
with a copy to:
Automation Parkway Owner LLC
c/o Atlas Real Estate Partners
226 Fifth Ave., 2nd Floor
New York, NY 10001
Attn: Arvind Chary
Email: achary@atlasrep.com
4. Tenant:
QUANTENNA COMMUNICATIONS, INC.,
a Delaware corporation
5. Address of Tenant (Section 24.19):
Quantenna Communications, Inc.
3450 West Warren Avenue
Fremont, CA 94538
Attn: Tom MacMitchell, General Counsel
(Prior to Lease Commencement Date)
 
and
Quantenna Communications, Inc.
1704 Automation Parkway
San Jose, California 95131
Attention: General Counsel
(After Lease Commencement Date)
6. Premises (Article 1):
 
6.1 Premises:
84,208 rentable square feet of space constituting all of the Building (as
defined below), as depicted on Exhibit A attached hereto.
6.2 Building:
The Premises are located in that certain building (sometimes referred to herein
as the "Building"), whose address is 1704 Automation Parkway, San Jose,
California 95131.
7. Term (Article 2):
 
7.1 Lease Term:
Seventy-six (76) full calendar months plus any partial calendar month at the
commencement of the Lease Term.
7.2 Lease Commencement Date:
The earlier of (i) the date Tenant commences business operations in the
Premises, or (ii) the later of: (a) October 1, 2017 or (b) the date the Premises
are Ready for Occupancy (as defined in the Tenant Work Letter attached hereto as
Exhibit B).



071053\8589453v5 
i
 
 




--------------------------------------------------------------------------------





TERMS OF LEASE 
(References are to the Office Lease)
DESCRIPTION
7.3 Lease Expiration Date:
The last day of the seventy-sixth (76th) full calendar month following the Lease
Commencement Date.
7.4 Amendment to Lease:
Landlord and Tenant may confirm the Lease Commencement Date and Lease Expiration
Date in an Amendment to Lease (Exhibit C) to be executed pursuant to Article
2 of the Office Lease.
8. Base Rent (Article 3):
 
Months of
Lease Term
Annual
Base Rent
Monthly
Installment
of Base Rent
Monthly Rental
Rate per Rentable
Square Foot
1 – 12
$1,414,694.40
$117,891.20*
$1.40
13 – 24
$1,465,219.20
$122,101.60
$1.45
25 – 36
$1,515,744.00
$126,312.00
$1.50
37 – 48
$1,566,268.80
$130,522.40
$1.55
49 – 60
$1,616,793.60
$134,732.80
$1.60
61 – 72
$1,667,318.40
$138,943.20
$1.65
73 – 76
$1,717,843.20
$143,153.60
$1.70
*Tenant shall not be obligated to pay monthly Base Rent for the first (1st)
through fourth (4th) full calendar months the Lease Term (the "Excused Base
Rent") so long as Tenant is not in default under the Lease, as more particularly
described in the immediately following sentence. If, at any time, Tenant is in
default of any term, condition or provision of this Lease beyond applicable
notice and grace periods, and the lease is terminated as a result thereof, then
to the fullest extent permitted by law, the Pro-Rated Excused Base Rent shall no
longer be excused and shall become an obligation of Tenant hereunder, and Tenant
shall be entitled to seek recovery of the Pro-Rated Excused Base Rent as part of
the damages to which Lessor is entitled pursuant to the terms of this Lease. As
used herein, the term "Pro-Rated Excused Base Rent" shall mean an amount
computed by dividing the Excused Base Rent by seventy-six (76) and then
multiplying the resulting quotient by the number of months which would have
remained in the Term as of the month that Tenant defaults hereunder beyond any
applicable notice and cure period.
9. Tenant's Share of Operating Expenses, Tax Expenses and Utilities Costs
(Article 4):
100%
10. Security Deposit (Article 20):
$166,731.84.
11. Parking (Article 23):
All of the parking spaces dedicated to the Building in the parking areas shown
on Exhibit A attached hereto (i.e., 3.6/1,000 rsf).
12. Brokers (Section 24.25):
CBRE representing Landlord, and Colliers International representing Tenant.













071053\8589453v5 
ii
 
 




--------------------------------------------------------------------------------






OFFICE LEASE
This Office Lease, which includes the preceding Summary and the exhibits
attached hereto and incorporated herein by this reference (the Office Lease, the
Summary and the exhibits to be known sometimes collectively hereafter as the
"Lease"), dated as of the date set forth in Section 1 of the Summary, is made by
and between AUTOMATION PARKWAY OWNER LLC, a Delaware limited liability company
("Landlord"), and QUANTENNA COMMUNICATIONS, INC., a Delaware corporation
("Tenant").

ARTICLE I

PROJECT, BUILDING AND PREMISES
1.1    Project, Building and Premises.
1.1.1    Premises. Upon and subject to the terms, covenants and conditions
hereinafter set forth in this Lease, Landlord hereby leases to Tenant and Tenant
hereby leases from Landlord the premises set forth in Section 6.1 of the Summary
(the "Premises"), which Premises are located in the Building defined in
Section 6.2 of the Summary and located within the Project (as defined below).
The outline of the floor plan of the Premises is set forth in Exhibit A attached
hereto. For all purposes under this Lease, the Premises shall mean the entirety
of the Building.
1.1.2    Building and Project. The Building is part of a multi-building
commercial project known as "Automation Parkway". The term "Project" as used in
this Lease, shall mean, collectively: (i) the Building; (ii) the other existing
building within Automation Parkway (the "Other Existing Building"); (iii) the
surface parking areas servicing the Building and the Other Existing Building
(the "Parking Facilities"); (iv) any outside plaza areas, walkways, driveways,
courtyards, public and private streets, transportation facilitation areas and
other improvements and facilities now or hereafter constructed surrounding
and/or servicing the Building and/or the Other Existing Building, which are
designated from time to time by Landlord as common areas appurtenant to or
servicing the Building, the Other Existing Building and any such other
improvements; (v) any additional buildings, improvements, facilities and common
areas which Landlord (and/or any common area association formed by Landlord,
Landlord's predecessor-in-interest and/or Landlord's assignee for the Project)
may add thereto from time to time within or as part of the Project; and (vi) the
land upon which any of the foregoing are situated. Notwithstanding the foregoing
or anything contained in this Lease to the contrary, (1) Landlord has no
obligation to expand or otherwise make any improvements within the Project,
including, without limitation, any of the outside plaza areas, walkways,
driveways, courtyards, public and private streets, transportation facilitation
areas and other improvements and facilities which comprise the Project (as the
same may be modified by Landlord from time to time without notice to Tenant),
other than Landlord's obligations (if any) specifically set forth in the Tenant
Work Letter, and (2) Landlord shall have the right from time to time to include
or exclude any improvements or facilities within the Project, at such party's
reasonable election, as more particularly set forth in Section 1.1.3 below,
provided that Landlord shall use commercially reasonable efforts to minimize
interference with Tenant’s access, parking, and other rights under this Lease.
1.1.3    Tenant's and Landlord's Rights. Tenant is hereby granted the right to
the exclusive use of the common corridors and hallways, stairwells, elevators,
restrooms and other public or common areas located within the Building, and the
non-exclusive use of those areas located on the Project that are designated by
Landlord from time to time as common areas for the Building and/or Project (the
"Common Areas"); provided, however, that (i) the manner in which such public and
Common Areas are maintained and operated shall be at the reasonable discretion
of Landlord, (ii) Tenant's use thereof shall be subject to (A) the provisions of
any covenants, conditions and restrictions regarding the use thereof now or
hereafter recorded against the Project, and (B) such reasonable,
non-discriminatory rules, regulations and restrictions as Landlord may make from
time to time, and (iii) Tenant may not go on the roof of the Other Existing
Building without Landlord's prior consent (which may be withheld in Landlord's
reasonable discretion) and without otherwise being accompanied by a
representative of Landlord. Landlord reserves the right from time to time to use
any of the Common Areas, and the roof, risers and conduits of the Building and
the Other Existing Building for telecommunications and/or any other purposes,
and to do any of the following: (1) make any changes, additions, improvements,
repairs and/or replacements in or to the Project or any portion or elements
thereof, including, without limitation, (x) changes in the location, size, shape
and number of driveways, entrances, loading and unloading areas, ingress,
egress, direction of traffic, landscaped areas, walkways, public and private
streets, plazas, courtyards, transportation facilitation areas and common areas,
and (y) expanding or decreasing the size of the Project and any Common Areas and
other elements thereof, including adding, deleting and/or excluding buildings
(including the Other Existing Building) thereon and therefrom; (2) close
temporarily any of the Common Areas while engaged in making repairs,
improvements or alterations to the Project; (3) retain and/or form a common area
association or associations under covenants, conditions and restrictions to own,
manage, operate, maintain, repair and/or replace all or any portion of the
landscaping, driveways, walkways, public and private streets, plazas,
courtyards, transportation facilitation areas and/or other Common Areas located
outside of the Building and the Other Existing Building and, subject to
Article 4 below, include the Common Area assessments, fees and taxes charged by
the association(s) and the cost of maintaining, managing, administering and
operating the association(s), in Operating Expenses or Tax Expenses; and
(4) perform such other acts and make such other changes with respect to the
Project as Landlord may, in the exercise of good faith business judgment, deem
to be appropriate. In connection with any work by Landlord in, and alterations
or improvements to the common areas for the Building and/or Project, Landlord
shall use commercially reasonable efforts to minimize any material adverse
interference with Tenant's business at the Premises, and any unreasonable
interference with Tenant's access to the Premises, as a result thereof.


071053\8589453v5 
1
 
 




--------------------------------------------------------------------------------





1.2    Condition of Premises. Except as expressly set forth in this Lease and in
the Tenant Work Letter attached hereto as Exhibit B, Landlord shall not be
obligated to provide or pay for any improvement, remodeling or refurbishment
work or services related to the improvement, remodeling or refurbishment of the
Premises, and Tenant shall accept the Premises in its "AS IS" condition on the
Lease Commencement Date, provided that without limiting Landlord’s obligations
under the Work Letter, Landlord shall, at Landlord’s own expense, cause the
Premises to be in a broom clean condition on the Lease Commencement Date. On the
Lease Commencement Date, Landlord shall deliver the Premises with the existing
Systems and Equipment in good working condition and Tenant shall have a review
period of ninety (90) days from the Lease Commencement Date (the "Review
Period") to confirm such condition. In the event that Tenant notifies Landlord
during the Review Period, in writing, of any of the foregoing items that are not
in good working condition, Landlord shall use commercially reasonable efforts to
cause such items to be promptly repaired, at Landlord’s own expense, to the
extent that any deficiencies to such systems are not caused by the acts or
omissions of Tenant or any of Tenant's Representatives (as defined below), or
any Alterations performed by or on behalf of Tenant. If Tenant fails to timely
deliver to Landlord such written notice of Systems or Equipment not in good
working condition within the Review Period, Landlord shall have no obligation to
perform any such work thereafter, except as otherwise expressly provided in the
Lease.
1.3    Rentable Square Feet. The rentable square feet for the Premises are
approximately as set forth in Section 6.1 of the Summary. Landlord and Tenant
agree that such approximation is reasonable, and that for purposes of this
Lease, the "rentable square feet" of the Premises and the Building are deemed to
be as set forth in Section 6.1 of the Summary, and no economic terms based
thereon shall be subject to revision whether or not the actual square footage is
more or less.

ARTICLE 2

LEASE TERM
This Lease shall be effective as of the date of this Lease. The term of this
Lease (the "Lease Term") shall be as set forth in Section 7.1 of the Summary and
shall commence on the date (the "Lease Commencement Date") set forth in
Section 7.2 of the Summary (subject, however, to the terms of the Tenant Work
Letter), and shall terminate on the date (the "Lease Expiration Date") set forth
in Section 7.3 of the Summary, unless this Lease is sooner terminated as
hereinafter provided. For purposes of this Lease, the term "Lease Year" shall
mean each consecutive twelve (12) month period during the Lease Term, provided
that the last Lease Year shall end on the Lease Expiration Date. If Landlord
does not deliver possession of the Premises to Tenant Ready for Occupancy on or
before October 1, 2017, Landlord shall not be subject to any liability nor shall
the validity of this Lease nor the obligations of Tenant hereunder be affected.
Within a reasonable period of time after the Lease Commencement Date, Landlord
shall deliver to Tenant an amendment to lease in the form attached hereto as
Exhibit C, setting forth the Lease Commencement Date and the Lease Expiration
Date, which amendment Tenant shall execute (or reasonably object to) and return
to Landlord within five (5) business days after Tenant's receipt thereof.

ARTICLE 3

BASE RENT
Tenant shall pay, without notice or demand, to Landlord or Landlord's agent at
the management office of the Project, or at such other place as Landlord may
from time to time designate in writing, in currency or a check for currency
which, at the time of payment, is legal tender for private or public debts in
the United States of America, base rent ("Base Rent") as set forth in Section 8
of the Summary, payable in equal monthly installments as set forth in Section 8
of the Summary in advance on or before the first day of each and every month
during the Lease Term, without any setoff or deduction whatsoever (except to the
extent otherwise expressly provided for in this Lease). The Base Rent and
estimated Additional Rent for the first full month of the Lease Term (in the
aggregate amount of $141,469.44) shall be paid at the time of Tenant's execution
of this Lease. If any rental payment date (including the Lease Commencement
Date) falls on a day of the month other than the first day of such month or if
any rental payment is for a period which is shorter than one month, then the
rental for any such fractional month shall be a proportionate amount of a full
calendar month's rental based on the proportion that the number of days in such
fractional month bears to the number of days in the calendar month during which
such fractional month occurs. All other payments or adjustments required to be
made under the terms of this Lease that require proration on a time basis shall
be prorated on the same basis.

ARTICLE 4

ADDITIONAL RENT
4.1    Additional Rent. In addition to paying the Base Rent specified in Article
3 of this Lease, Tenant shall pay as additional rent the sum of the following:
(i) Tenant's Share (as such term is defined below) of the annual Operating
Expenses allocated to the Building (pursuant to Section 4.3.4 below); plus
(ii) Tenant's Share of the annual Tax Expenses allocated to the Building
(pursuant to Section 4.3.4 below); plus (iii) Tenant's Share of the annual
Utilities Costs allocated to the Building (pursuant to Section 4.3.4 below).
Such additional rent, together with any and all other amounts payable by Tenant
to Landlord pursuant to the terms of this Lease (including, without limitation,
pursuant to Article 6), shall be hereinafter collectively referred to as the
"Additional Rent." The Base Rent and Additional Rent are herein collectively
referred to as the "Rent." All amounts due under this Article 4 as Additional
Rent shall be payable for the same periods and in the same manner, time and
place as the Base Rent. Without limitation on other obligations of Tenant which
shall survive the expiration of the Lease Term, the obligations of Tenant to pay
the Additional Rent


071053\8589453v5 
2
 
 




--------------------------------------------------------------------------------





provided for in this Article 4 which has accrued during the Lease Term shall
survive the expiration of the Lease Term. Landlord and Tenant intend that this
Lease be a "triple net lease."
4.2    Definitions. As used in this Article 4, the following terms shall have
the meanings hereinafter set forth:    
4.2.1    "Operating Expenses" shall mean the total amounts paid or payable by
Landlord in connection with the ownership, management, maintenance, repair,
replacement and operation of the Premises and Project (but only to the extent
Landlord actually expends such costs pursuant to this Lease), including, without
limitation, Landlord's cost of: (i) repairs to, and maintenance of, the
Building, including, without limitation, the roof and roof membrane; (ii)
maintaining the Common Areas; (iii) annual insurance premium(s) for any and all
insurance Landlord elects to obtain, including without limitation, "all risk" or
"special purpose" coverage, earthquake and flood for the Project, rental value
insurance, and any deductible; (iv) (a) modifications and/or new improvements to
any portion of the Project as required by applicable government laws or
regulations; (b) reasonably necessary replacement improvements to any portion of
the Project on a “like-kind” basis; and (c) new improvements to the Project that
are intended to reduce operating costs or improve life/safety conditions or
Conservation Costs (as defined below), all of the foregoing as reasonably
determined by Landlord; provided, if such costs are of a capital nature, then
such costs or allocable portions thereof shall be amortized over their useful
life, together with reasonable interest on the unamortized balance in accordance
with reasonable real estate accounting and management principles, consistently
applied; (v) the management and administration of the Project, including,
without limitation, a property management fee (not to exceed three percent (3%)
of aggregate gross Rent), accounting, auditing, billing, postage, salaries and
benefits for employees at or below the level of Senior Property Manager, whether
located on the Project or off-site, payroll taxes and accounting costs and all
fees, licenses and permits related to the ownership, operation and management of
the Project and any common area amenities; (vi) preventative maintenance and
repair contracts including, but not limited to, contracts for elevator systems
(if any), heating, ventilation and air conditioning systems (to the extent
maintained by Landlord) and lifts for disabled persons; (vii) security and fire
protection services for any portion of the Project, if and to the extent, in
Landlord's sole discretion, such services are provided; (viii) the creation and
modification of any licenses, easements or other similar undertakings with
respect to the Project, including, without limitation, the cost of the creation,
management and operation of an owner's association to manage and operate the
Project at any time and from time to time (the "Association"); (ix) supplies,
materials, equipment, rental equipment and other similar items used in the
operation and/or maintenance of the Project and any reasonable reserves
established for replacement or repair of any Common Area improvements or
equipment; (x) any and all levies, charges, fees and/or assessments payable to
the Association or any other applicable owner's association or similar body;
(xi) any barrier removal work or other required improvements, alterations or
work to any portion of the Project generally required under the ADA (defined
below) (the "ADA Work"); provided, if such ADA Work is required under the ADA
due to Tenant's particular use of the Premises or any Alteration (defined below)
made to the Premises by or on behalf of Tenant, then the cost of such ADA Work
shall be borne solely by Tenant and shall not be included as part of the
Operating Expenses; (xii) the repairs and maintenance items set forth in Section
7.2 below; and (xiii) costs for workers' compensation insurance, wages,
withholding taxes, personal property taxes, fees for required licenses and
permits, supplies, charges for management of the Building and common areas, and
the costs and expenses of complying with, or participating in, conservation,
recycling, sustainability, energy efficiency, waste reduction or other programs
or practices implemented or enacted from time to time at the Building, including
without limitation, in connection with any LEED (Leadership in Energy and
Environmental Design) rating or compliance system or program, including that
currently coordinated through the U.S. Green Building Council or Energy Star
rating and/or compliance system or program (collectively "Conservation Costs").
If any of (x) the Building, (y) the Other Existing Building (but only during the
period of time the same are included by Landlord within the Project) and (z) any
additional buildings are added to the Project pursuant to Section 1.1.3 above
(but only during the period of time after such additional buildings have been
fully constructed and ready for occupancy and are included by Landlord within
the Project) are less than ninety-five percent (95%) occupied, Landlord shall
make an appropriate adjustment to the variable components of Operating Expenses
for such year or applicable portion thereof, employing sound accounting and
management principles, to determine the amount of Operating Expenses that would
have been paid had the Building, the Other Existing Building and such additional
buildings (if any) been ninety-five percent (95%) occupied; and the amount so
determined shall be deemed to have been the amount of Operating Expenses for
such year, or applicable portion thereof.
Subject to the provisions of Section 4.3.4 below, Landlord shall have the right,
from time to time, to equitably allocate some or all of the Operating Expenses
(and/or Tax Expenses and Utilities Costs) between the Building and the Other
Existing Building and/or among different tenants of the Project and/or among
different buildings of the Project as and when such different buildings are
constructed and added to (and/or excluded from) the Project or otherwise (the
"Cost Pools") in accordance with reasonable real estate accounting and
management principles, consistently applied. Such Cost Pools may include,
without limitation, the office space tenants and other tenants of the Project or
of a building or buildings within the Project. Such Cost Pools may also include
an allocation of certain Operating Expenses (and/or Tax Expenses and Utilities
Costs) within or under covenants, conditions and restrictions affecting the
Project. In addition, Landlord shall have the right from time to time, in its
reasonable discretion, to include or exclude existing or future buildings in the
Project for purposes of determining Operating Expenses, Tax Expenses and
Utilities Costs and/or the provision of various services and amenities thereto,
including allocation of Operating Expenses, Tax Expenses and Utilities Costs in
any such Cost Pools in accordance with reasonable real estate accounting and
management principles, consistently applied.
Notwithstanding the foregoing, Operating Expenses shall not, however, include:
(A) costs of leasing commissions, attorneys' fees and other costs and expenses
incurred in connection with negotiations or disputes with present or prospective
tenants or other occupants of the Project; (B) costs (including permit, license
and inspection costs) incurred in renovating or otherwise improving, decorating
or redecorating rentable space for other tenants or


071053\8589453v5 
3
 
 




--------------------------------------------------------------------------------





vacant rentable space; (C) costs incurred due to the violation by Landlord of
the terms and conditions of any lease of space in the Project; (D) costs of
overhead or profit increment paid to Landlord or to subsidiaries or affiliates
of Landlord for services in or in connection with the Project to the extent the
same exceeds the costs of overhead and profit increment included in the costs of
such services which could be obtained from third parties on a competitive basis;
(E) except as otherwise specifically provided in this Section 4.2.1, costs of
interest on debt or amortization on any mortgages, encumbering the Project;
(F) Utilities Costs; (G) Tax Expenses; (H) costs directly necessitated by or
directly resulting from the gross negligence of Landlord, its agents or
employees; (I) costs associated with the investigation and/or remediation of
Hazardous Materials (hereafter defined) present in, on or about the Building,
unless such costs and expenses are the responsibility of Tenant as provided in
this Lease, in which event all such costs and expenses shall be paid solely by
Tenant in accordance with the provisions of the Lease; (J) except as otherwise
provided in Section 4.2.1(iv) of this Lease, the cost of any capital
improvements; (K) the costs of repairs to the Building, if the costs of such
repairs are reimbursed by the insurance carried by Landlord or subject to award
under any eminent domain proceeding; (L) depreciation, amortization and interest
payments, except as specifically permitted herein or except on materials, tools,
supplies and vendor-type equipment purchased by Landlord to enable Landlord to
supply services Landlord might otherwise contract for with a third party where
such depreciation, amortization or interest payments would otherwise have been
included in the charge for such third party’s services (in such circumstance,
the inclusion of all depreciation, amortization and interest payments shall be
determined in a manner consistent with generally accepted commercial office
building accounting practices, consistently applied, amortized over the
reasonably anticipated useful life of the capital item for which such
amortization, depreciation or interest was calculated, as reasonably determined
by Landlord); (M) costs associated with operating the entity which constitutes
Landlord, as the same are distinguished from the costs of operation of the
Building, including partnership accounting and legal matters, costs of defending
any lawsuits with any mortgagee (except as the actions of Tenant may be in
issue), costs of selling, syndicating, financing, mortgaging or hypothecating
any of Landlord’s interest in the Building, costs (including attorneys’ fees and
costs of settlement judgments and payments in lieu thereof) arising from claims,
disputes or potential disputes in connection with potential or actual claims,
litigation or arbitration pertaining to Landlord’s ownership of the Building;
(N) advertising and promotional expenditures; (O) electric, gas or other power
costs for which Landlord has been directly reimbursed by another tenant or
occupant of the Building, or for which any tenant directly contracts with the
local public service company; (P) costs to correct defects in the initial design
or construction of the Building; (Q) any charitable or political contributions;
(R) the purchase or rental price of any sculpture, paintings or other object of
fine art, whether or not installed in, on or upon the Building; and (S)
insurance deductibles to the extent Tenant’s Share of the same would exceed the
equivalent of one month of Base Rent.
4.2.2    "Systems and Equipment" shall mean any plant, machinery, transformers,
duct work, cable, wires, and other equipment, facilities, and systems designed
to supply heat, ventilation, air conditioning and humidity or any other services
or utilities, or comprising or serving as any component or portion of the
electrical, gas, steam, plumbing, sprinkler, communications, alarm, security, or
fire/life safety systems or equipment, or any other mechanical, electrical,
electronic, computer or other systems or equipment which serve the Building.
4.2.3    "Tax Expenses" shall mean all federal, state, county, or local
governmental or municipal taxes, fees, assessments, charges or other impositions
of every kind and nature, whether general, special, ordinary or extraordinary,
(including, without limitation, real estate taxes, general and special
assessments, transit assessments, fees and taxes, child care subsidies, fees
and/or assessments, job training subsidies, fees and/or assessments, open space
fees and/or assessments, housing subsidies and/or housing fund fees or
assessments, public art fees and/or assessments, leasehold taxes or taxes based
upon the receipt of rent, including gross receipts or sales taxes applicable to
the receipt of rent, personal property taxes imposed upon the fixtures,
machinery, equipment, apparatus, systems and equipment, appurtenances, furniture
and other personal property used in connection with the Project), which Landlord
shall pay because of or in connection with the ownership, leasing and operation
of the Project or Landlord's interest therein.
4.2.3.1    Tax Expenses shall include, without limitation:
(i)    Any tax on Landlord's rent, right to rent or other income from the
Project or as against Landlord's business of leasing any of the Project;
(ii)    Any assessment, tax, fee, levy or charge in addition to, or in
substitution, partially or totally, of any assessment, tax, fee, levy or charge
previously included within the definition of real property tax, it being
acknowledged by Tenant and Landlord that Proposition 13 was adopted by the
voters of the State of California in the June 1978 election ("Proposition 13")
and that assessments, taxes, fees, levies and charges may be imposed by
governmental agencies for such services as fire protection, street, sidewalk and
road maintenance, refuse removal and for other governmental services formerly
provided without charge to property owners or occupants. It is the intention of
Tenant and Landlord that all such new and increased assessments, taxes, fees,
levies, and charges and all similar assessments, taxes, fees, levies and charges
be included within the definition of Tax Expenses for purposes of this Lease;
(iii)    Any assessment, tax, fee, levy, or charge allocable to or measured by
the area of the Premises or the rent payable hereunder, including, without
limitation, any gross income tax upon or with respect to the possession,
leasing, operating, management, maintenance, alteration, repair, use or
occupancy by Tenant of the Premises, or any portion thereof;
(iv)    Any assessment, tax, fee, levy or charge, upon this transaction or any
document to which Tenant is a party, creating or transferring an interest or an
estate in the Premises; and


071053\8589453v5 
4
 
 




--------------------------------------------------------------------------------





(v)    Any reasonable expenses incurred by Landlord in attempting to protest,
reduce or minimize Tax Expenses.
4.2.3.2    Notwithstanding anything to the contrary contained in this
Section 4.2.3, there shall be excluded from Tax Expenses (i) all excess profits
taxes, franchise taxes, documentary transfer taxes, gift taxes, capital stock
taxes, inheritance and succession taxes, estate taxes, federal and state net
income taxes, and other taxes to the extent applicable to Landlord's net income
(as opposed to rents, receipts or income attributable to operations at the
Project), (ii) any items included as Operating Expenses or Utilities Costs or
expressly excluded therefrom, (iii) any items paid by Tenant under Section 4.4
of this Lease, and (iv) penalties incurred as a result of Landlord’s negligent
failure to make payments of, and/or to file any tax or informational returns
with respect to, any Tax Expenses, when due.
4.2.4    "Tenant's Share" shall mean the percentage set forth in Section 9 of
the Summary. Tenant's Share was calculated by dividing the number of rentable
square feet of the Premises by the total rentable square feet in the Building
(as set forth in Section 9 of the Summary), and stating such amount as a
percentage; provided that Tenant's Share may be subject to adjustment as
necessary, in Landlord's discretion, for the implementation of any Cost Pools as
referenced above in Section 4.2.1. Landlord shall have the right from time to
time to redetermine the rentable square feet of the Premises and/or Building,
including as may be necessary for the implementation of Cost Pools, and Tenant's
Share shall be appropriately adjusted to reflect any such redetermination,
provided that such redetermination shall not result in any increase in Base Rent
payable by Tenant hereunder. If Tenant's Share is adjusted pursuant to the
foregoing, as to the year in which such adjustment occurs, Tenant's Share for
such year shall be determined on the basis of the number of days during such
year that each such Tenant's Share was in effect.
4.2.5    "Utilities Costs" shall mean all actual charges for utilities for the
Common Areas of Project which Landlord shall pay during any year, including, but
not limited to, the costs of water, sewer and electricity and other utilities as
well as related fees, assessments, measurement meters and devices and
surcharges. Utilities Costs shall include any costs of utilities which are
allocated to the Project under any declaration, restrictive covenant, or other
instrument pertaining to the sharing of costs by the Project or any portion
thereof, including any covenants, conditions or restrictions now or hereafter
recorded against or affecting the Project. Tenant shall timely pay the cost of
all water, sewer use, sewer discharge fees and sewer connection fees, gas,
electricity, telephone, telecommunications, cabling and other utilities billed
or metered separately to the Premises.
4.3    Calculation and Payment of Additional Rent.
4.3.1    Payment of Operating Expenses, Tax Expenses and Utilities Costs. For
each year ending or commencing within the Lease Term, Tenant shall pay to
Landlord, as Additional Rent, the following, which payment shall be made in the
manner set forth in Section 4.3.2 below: (i) Tenant's Share of Operating
Expenses allocated to the Building pursuant to Section 4.3.4 below; plus (ii)
Tenant's Share of Tax Expenses allocated to the Building pursuant to Section
4.3.4 below; plus (iii) Tenant's Share of Utilities Costs allocated to the
Building pursuant to Section 4.3.4 below.
4.3.2    Statement of Actual Operating Expenses, Tax Expenses and Utilities
Costs and Payment by Tenant. Landlord shall endeavor to give to Tenant on or
before the thirtieth (30th) day of June following the end of each calendar year,
a statement (the "Statement") which shall state the Operating Expenses, Tax
Expenses and Utilities Costs incurred or accrued for such preceding calendar
year that are allocated to the Building pursuant to Section 4.3.4 below, and
which shall indicate therein Tenant's Share thereof. Upon receipt of the
Statement for each calendar year ending during the Lease Term, Tenant shall pay,
with its next installment of Base Rent due, the full amount of Tenant's Share of
Operating Expenses, Tax Expenses and Utilities Costs for such year, less the
amounts, if any, paid during such year as "Estimated Expenses," as that term is
defined in Section 4.3.3 of this Lease. The failure of Landlord to timely
furnish the Statement for any year shall not prejudice Landlord from enforcing
its rights under this Article 4. Even though the Lease Term has expired and
Tenant has vacated the Premises, when the final determination is made of
Tenant's Share of the Operating Expenses, Tax Expenses and Utilities Costs for
the year in which this Lease terminates, Tenant shall pay to Landlord an amount
as calculated pursuant to the provisions of Section 4.3.1 of this Lease within
thirty (30) days after receipt of a written invoice. The provisions of this
Section 4.3.2 shall survive the expiration or earlier termination of the Lease
Term.
4.3.3    Statement of Estimated Operating Expenses, Tax Expenses and Utilities
Costs. In addition, Landlord shall endeavor to give Tenant a yearly expense
estimate statement (the "Estimate Statement") which shall set forth Landlord's
reasonable estimate (the "Estimate") of what the total amount of Operating
Expenses, Tax Expenses and Utilities Costs allocated to the Building pursuant to
Section 4.3.4 below for the then-current calendar year shall be, and which shall
indicate therein Tenant's Share thereof (the "Estimated Expenses"). The failure
of Landlord to timely furnish the Estimate Statement for any year shall not
preclude Landlord from enforcing its rights to collect any Estimated Expenses
under this Article 4. Following Landlord's delivery of the Estimate Statement,
Tenant shall pay within thirty (30) days after receipt of the Estimate
Statement, and thereafter with each installment of Base Rent due, a fraction of
the Estimated Expenses for the then-current year (reduced by any amounts paid
pursuant to the last sentence of this Section 4.3.3). Such fraction shall have
as its numerator the number of months which have elapsed in such current year to
the month of such payment, both months inclusive, and shall have twelve (12) as
its denominator. Until a new Estimate Statement is furnished, Tenant shall pay
monthly, with the monthly Base Rent installments, an amount equal to one-twelfth
(1/12) of the total Estimated Expenses set forth in the previous Estimate
Statement delivered by Landlord to Tenant.


071053\8589453v5 
5
 
 




--------------------------------------------------------------------------------





4.3.4    Allocation of Operating Expenses, Tax Expenses and Utilities Costs to
Building. The parties acknowledge that the Building is part of a multi-building
commercial project consisting of the Building, the Other Existing Building and
such other buildings as Landlord may elect to construct and include as part of
the Project from time to time (the Other Existing Building and any such other
buildings are sometimes referred to herein, collectively, as the "Other
Buildings"), and that certain of the costs and expenses incurred in connection
with the Project (i.e. the Operating Expenses, Tax Expenses and Utilities Costs)
shall be shared among the Building and/or such Other Buildings, while certain
other costs and expenses which are solely attributable to the Building and such
Other Buildings, as applicable, shall be allocated directly to the Building and
the Other Buildings, respectively in accordance with reasonable real estate
accounting and management principles, consistently applied. Accordingly, as set
forth in Sections 4.1 and 4.2 above, Operating Expenses, Tax Expenses and
Utilities Costs are determined annually for the Project as a whole, and a
portion of the Operating Expenses, Tax Expenses and Utilities Costs, which
portion shall be determined by Landlord in accordance with reasonable real
estate accounting and management principles, consistently applied, shall be
allocated to the Building (as opposed to the tenants of the Other Buildings),
and such portion so allocated shall be the amount of Operating Expenses, Tax
Expenses and Utilities Costs payable with respect to the Building upon which
Tenant's Share shall be calculated. Such portion of the Operating Expenses, Tax
Expenses and Utilities Costs allocated to the Building shall include all
Operating Expenses, Tax Expenses and Utilities Costs which are attributable
solely to the Building, and an equitable portion of the Operating Expenses, Tax
Expenses and Utilities Costs attributable to the Project as a whole. As an
example of such allocation with respect to Tax Expenses, it is anticipated that
Landlord may receive separate tax bills which separately assess the improvements
component of Tax Expenses for each building in the Project, and such separately
assessed Tax Expenses shall be calculated for and allocated separately to each
such applicable building. In addition, in the event Landlord elect to subdivide
certain common area portions of the Project such as landscaping, public and
private streets, driveways, walkways, courtyards, plazas, transportation
facilitation areas and/or accessways into a separate parcel or parcels of land
(and/or separately convey all or any of such parcels to a common area
association to own, operate and/or maintain same), the Operating Expenses, Tax
Expenses and Utilities Costs for such common area parcels of land may be
aggregated and then reasonably allocated by Landlord to the Building and such
Other Buildings on an equitable basis as Landlord (and/or any applicable
covenants, conditions and restrictions for any such common area association)
shall provide from time to time in accordance with reasonable real estate
accounting and management principles, consistently applied.


4.4    Taxes and Other Charges for Which Tenant Is Directly Responsible. Tenant
shall reimburse Landlord within thirty (30) days after receipt of written
invoice for any and all taxes or assessments required to be paid by Landlord
(except to the extent included in Tax Expenses by Landlord) and chargeable to
Tenant hereunder, excluding state, local and federal personal or corporate
income taxes measured by the net income of Landlord from all sources and estate
and inheritance taxes, whether or not now customary or within the contemplation
of the parties hereto, when:
4.4.1    said taxes are measured by or reasonably attributable to the cost or
value of Tenant's equipment, furniture, fixtures and other personal property
located in the Premises, or by the cost or value of any leasehold improvements
made in or to the Premises by or for Tenant, to the extent the cost or value of
such leasehold improvements exceeds the cost or value of a building standard
build-out as determined by Landlord regardless of whether title to such
improvements shall be vested in Tenant or Landlord;
4.4.2    said taxes are assessed upon or with respect to the possession,
leasing, operation, management, maintenance, alteration, repair, use or
occupancy by Tenant of the Premises or any portion of the Project (including the
Parking Facilities); or
4.4.3    said taxes are assessed upon this transaction or any document to which
Tenant is a party creating or transferring an interest or an estate in the
Premises.
4.5    Late Charges. If any installment of Rent or any other sum due from Tenant
shall not be received by Landlord or Landlord's designee by the due date
therefor, then Tenant shall pay to Landlord a late charge equal to five percent
(5%) of the amount due plus any attorneys' fees incurred by Landlord by reason
of Tenant's failure to pay Rent and/or other charges when due hereunder. The
late charge shall be deemed Additional Rent and the right to require it shall be
in addition to all of Landlord's other rights and remedies hereunder, at law
and/or in equity and shall not be construed as liquidated damages or as limiting
Landlord's remedies in any manner. In addition to the late charge described
above, any Rent or other amounts owing hereunder which are not paid by the date
that they are due shall thereafter bear interest until paid at a rate (the
"Interest Rate") equal to the lesser of (i) the "Prime Rate" or "Reference Rate"
announced from time to time by the Bank of America (or such reasonable
comparable national banking institution as selected by Landlord in the event
Bank of America ceases to exist or publish a Prime Rate or Reference Rate), plus
four percent (4%), or (ii) the highest rate permitted by applicable law.
Notwithstanding the foregoing, in the first instance each calendar year wherein
Tenant is late in making a payment to Landlord of Rent or any other sums payable
by Tenant hereunder, the foregoing late charge shall not be assessed until five
(5) days after such Rent or other amount is past due.
4.6    Audit. After delivery to Landlord of at least thirty (30) days' prior
written notice delivered no later than one hundred twenty (120) days after
receipt of a Statement, Tenant, at its sole cost and expense through any
accountant designated by it, shall have the right to examine and/or audit the
books and records evidencing such costs and expenses for the previous one (1)
calendar year, during Landlord's reasonable business hours but not more
frequently than once during any calendar year. Any such accounting firm
designated by Tenant may not be compensated on a contingency fee basis. The
results of any such audit (and any negotiations between the parties related
thereto) shall be maintained strictly confidential by Tenant and its accounting
firm and shall not be disclosed, published or otherwise disseminated to any
other party other than to Landlord and its authorized agents. Landlord and
Tenant each shall use


071053\8589453v5 
6
 
 




--------------------------------------------------------------------------------





its best efforts to cooperate in such negotiations and to promptly resolve any
discrepancies between Landlord and Tenant in the accounting of such costs and
expenses. If Tenant fails to timely deliver written notice of Tenant's desire to
audit a Statement pursuant to this Section 4.6 or Tenant fails to commence and
complete such audit within six (6) months after Landlord’s delivery of the
Statement in question, then Tenant shall be deemed to have approved of such
Statement and such Statement shall be final and binding upon Tenant.

ARTICLE 5

USE OF PREMISES
Tenant shall use the Premises solely for general office and R&D purposes
consistent with the character of the Building, and Tenant shall not use or
permit the Premises to be used for any other purpose or purposes whatsoever.
Tenant further covenants and agrees that it shall not use, or suffer or permit
any person or persons to use, the Premises or any part thereof for any use or
purpose contrary to the provisions of Exhibit D, attached hereto, or in
violation of the laws of the United States of America, the state in which the
Project is located, or the ordinances, regulations or requirements of the local
municipal or county governing body or other lawful authorities having
jurisdiction over the Project. Tenant shall not violate the terms of any
recorded covenants, conditions, and restrictions, and the provisions of all
ground or underlying leases, now or hereafter affecting the Project. Tenant
shall not use or allow another person or entity to use any part of the Premises
for the storage, use, treatment, manufacture or sale of "Hazardous Material," as
that term is defined below, other than reasonable quantities typically
associated with normal office activities. As used herein, the term "Hazardous
Material" means any hazardous or toxic substance, material or waste which is or
becomes regulated by any local governmental authority, the state in which the
Project is located or the United States Government. Tenant, at its sole cost and
expense, covenants and warrants to promptly investigate, clean up, remove,
restore and otherwise remediate (including, without limitation, preparation of
any feasibility studies or reports and the performance of any and all closures)
any spills, releases or discharges of Hazardous Materials arising from or
related to the acts or omissions of Tenant or Tenant's agents, employees,
contractors, invitees or licensees such that the affected portions of the
Project and any adjacent property are returned to the condition existing prior
to the spill, release or discharge of such Hazardous Materials as required by
applicable laws relating to Hazardous Material. Tenant acknowledges that
Landlord has advised Tenant that the Building contains or, because of its age,
is likely to contain, asbestos. Upon Tenant's request, Landlord will make
available for review by Tenant at the Project during normal business hours
(without warranty) copies of any current asbestos management plans, inspection
reports, test results or other similar documents in Landlord's possession
relating to the presence of asbestos at the Building. To the extent such reports
or documents indicate the presence of asbestos at the Building, this provision
shall constitute notice to Tenant as required by the California Health & Safety
Code. In connection with performing any work that may disturb asbestos at the
Building, Tenant shall comply, at its cost, with any applicable laws or asbestos
management plans relating to the Building. Tenant shall also comply with all
applicable laws, rules and regulations requiring disclosure to employees or
invitees of the presence of asbestos or other hazardous materials at or around
the Premises or the Building. Landlord has no special knowledge of the general
procedures or handling restrictions to minimize or prevent the disturbance,
release or exposure to asbestos or of the potential health risks that may result
from any exposure to asbestos. Tenant is encouraged to contact local or state
public health agencies for further information.

ARTICLE 6

SERVICES AND UTILITIES
6.1    Tenant Services. Tenant shall be solely responsible, at its sole cost and
expense, for the furnishing of all services and utilities to the Premises,
including, but not limited to HVAC, electricity, water, telephone,
telecommunications (subject to Section 8.3 below) janitorial, cleaning, pest
control, trash removal, security services, and replacement of all light bulbs,
lamps, starters and ballasts for lighting fixtures within the Premises (as well
as maintenance and repairs of the Premises in accordance with the provisions of
Section 7.1 below). In connection with the foregoing, Tenant hereby agrees that
(i) Landlord shall have absolutely no obligation to provide any such or other
services or utilities to the Premises, it being agreed that this Lease is in the
nature of a "net" lease (although, as part of Operating Expenses, Landlord shall
maintain and keep in service the existing utility connections located outside
the Building and connected to the exterior of the Building as necessary for
distribution of such utilities to the Premises by Tenant), (ii) Tenant shall
contract directly with the applicable utility providers to provide all such
utilities to the Premises, which utilities shall be separately metered, at
Tenant's cost, and (iii) Tenant shall pay for the cost of such utilities
supplied to the Premises (and for all services provided to the Premises)
directly to the applicable provider thereof. All such services and utilities for
the Premises shall be provided in such a manner so as to maintain the Premises
and Building in first-class condition consistent with the first-class nature of
the Project, and if Tenant fails to do so, and such failure shall continue for
ten (10) business days after notice from Landlord (which notice shall not be
required in the event of an emergency), Landlord shall have the right to provide
such services and/or such utilities and any charges or costs incurred by
Landlord in connection therewith shall be deemed Additional Rent due and payable
by Tenant upon receipt by Tenant of a written statement thereof from Landlord.
6.2    Overstandard Tenant Use. If Tenant shall use, or desire to use,
electricity, water, HVAC or any other utilities for the Premises in quantities
that exceed the capacity of the equipment supplying the same to the Building or
that are in excess of the quantities normally required for ordinary uses then,
(i) subject to applicable laws, and subject to Landlord's approval, which shall
not be unreasonably withheld, conditioned or delayed, Tenant shall, at Tenant's
sole cost and expense, install such supplemental equipment as may be reasonably
required to provide such excess capacity, and (ii) Tenant shall pay for the
costs of any increased wear and tear on existing Systems and Equipment (and
repair and replacement of any such Systems and Equipment in accordance with
Section 7.1 below) caused by such excess use.


071053\8589453v5 
7
 
 




--------------------------------------------------------------------------------





6.3    Interruption of Use. Tenant agrees that Landlord shall not be liable for
damages, by abatement of Rent or otherwise, for failure to furnish or delay in
furnishing any service (including telephone and telecommunication services), or
for any diminution in the quality or quantity thereof, when such failure or
delay or diminution is occasioned, in whole or in part, by repairs,
replacements, or improvements, by any strike, lockout or other labor trouble, by
inability to secure electricity, gas, water, or other fuel at the Building or
Project after reasonable effort to do so, by any accident or casualty
whatsoever, by act or default of Tenant or other parties, or by any other cause
beyond Landlord's reasonable control; and such failures or delays or diminution
shall never be deemed to constitute an eviction or disturbance of Tenant's use
and possession of the Premises or relieve Tenant from paying Rent or performing
any of its obligations under this Lease. Furthermore, Landlord shall not be
liable under any circumstances for a loss of, or injury to, property or for
injury to, or interference with, Tenant's business, including, without
limitation, loss of profits, however occurring, through or in connection with or
incidental to a failure to furnish any of the services or utilities as set forth
in this Article 6.
6.4    Janitorial Service. Landlord shall not be obligated to provide any
janitorial services to the Premises or replace any light bulbs, lamps, starters
and ballasts for lighting fixtures within the Premises. Tenant shall be solely
responsible, at Tenant’s sole cost and expense, for (i) performing all
janitorial services, trash removal and other cleaning of the Premises, and (ii)
replacement of all light bulbs, lamps, starters and ballasts for lighting
fixtures within the Premises, all as appropriate to maintain the Premises in a
first-class manner consistent with the first-class nature of the Building and
Project. Such services to be provided by Tenant shall be performed by
contractors and pursuant to service contracts reasonably approved by Landlord.
Landlord shall have the right to inspect the Premises upon reasonable notice to
Tenant and to require Tenant to provide additional cleaning, if necessary. In
the event Tenant shall fail to provide any of the services described in this
Section 6.4 to be performed by Tenant within five (5) days after notice from
Landlord, which notice shall not be required in the event of an emergency,
Landlord shall have the right to provide such services and any charge or cost
incurred by Landlord in connection therewith shall be deemed Additional Rent due
and payable by Tenant upon receipt by Tenant of a written statement of cost from
Landlord.
6.5    Compliance with Energy Regulations. Tenant acknowledges that Landlord
and/or Tenant may from time to time be requested or required to obtain, report
and/or disclose certain energy consumption information with regard to the
Premises, which may include, without limitation, benchmarking data for the U.S.
Environmental Protection Agency's ENERGY STAR® Portfolio Manager and information
relating to compliance with "green building" initiatives, including, if
applicable, the Leadership in Energy & Environmental Design (LEED) certification
program.  Tenant shall throughout the Term of this Lease, comply with all
Federal, State or local laws, rules and regulations relating to consumption of
utilities, energy or energy efficiency (as they may be in enacted or in effect
from time to time, “Energy Regulations”), and Tenant shall, upon request by
Landlord or Landlord’s lender, deliver and/or disclose such information
regarding the consumption of utilities at the Premises as may be required to
comply with applicable Energy Regulations.  Further, Tenant authorizes Landlord
to disclose such information and data regarding the Premises as may be requested
or required from time to time to comply with Energy Regulations.
6.6    Access. Subject to the terms of Sections 1.1.3 and 24.30, Tenant shall
have access to the Premises and parking areas serving the Building twenty-four
hours a day, seven days a week.

ARTICLE 7

REPAIRS
7.1    Tenant's Repairs. Subject to Landlord's repair obligations in Sections
7.2, 7.3 and Articles 11 and 12 below, Tenant shall, at Tenant's own expense,
and with contractors reasonably acceptable to Landlord and subject to Tenant's
compliance with the following provisions of this Section 7.1 and the provisions
of Section 8.2 below, keep the Building and every part thereof, including,
without limitation, all tenant improvements, Alterations, additions, equipment,
restrooms, fixtures and furnishings therein (including all of the Building's
Systems and Equipment located within the Building and the HVAC equipment on the
roof of the Building all walls and wall coverings, doors, windows, glass, plate
glass and ceilings in first-class order, repair and condition at all times
following the date Landlord delivers possession of the Premises to Tenant and
throughout the Lease Term. Such repair obligations shall include, without
limitation, replacement of items as may be necessary to keep same in the
condition required hereinabove, notwithstanding that such replacements may be
considered capital expenditures in accordance with accounting practices, and
shall also include repairs of items above the ceiling, repairs of items below
the floors (but not the floor slabs), and/or repairs of items within walls, such
as, but not limited to, all plumbing and pipes for restrooms, the equipment
providing distribution within the Building of the HVAC from the HVAC equipment
on the roof, and the equipment providing distribution within the Building of all
electricity and all other utilities required for the Premises (including all
electrical panels in equipment rooms or elsewhere within the Building). Landlord
shall have approval rights with respect to repairs and/or replacements which:
(i) may affect the roof, the HVAC equipment thereon and/or the elevators; (ii)
may affect or consist of any of the structural components of the Building; (iii)
which may adversely affect or consist of any of the Building's Systems and
Equipment; and/or (iv) which may affect the exterior of the Building or any
portion of the Project located outside of the Building, or can be seen from
outside the Building. Tenant's repair obligations set forth hereinabove shall
include, without limitation, the obligation to promptly and adequately repair
all damage to the Building and replace or repair all damaged or broken fixtures
and appurtenances (subject, however, to the provisions of Article 11 below
regarding casualty damage to the Building); provided however, that, at
Landlord's option, or if Tenant fails to make any such repairs, Landlord may,
but need not, make such repairs and replacements, and Tenant shall pay Landlord
the cost thereof upon being billed for same. Tenant shall, at its own cost and
expense, enter into regularly scheduled preventive maintenance/service contracts
(and with maintenance contractors) approved by Landlord for the maintenance and
service of the HVAC, elevators and fire/life safety systems which Tenant is
obligated to maintain. Tenant shall deliver to Landlord full and complete copies
of all such HVAC, elevator and fire/life safety


071053\8589453v5 
8
 
 




--------------------------------------------------------------------------------





service contracts entered into by Tenant and copies of all renewals of any such
approved maintenance contracts. Tenant shall also deliver to Landlord, within
thirty (30) days after the end of each calendar quarter, quarterly reports of
all service provided under such maintenance contracts. Notwithstanding the
foregoing, if the HVAC, elevator, exterior glass storefront system, and/or
fire/life safety equipment require capital repairs (which repair exceeds
$50,000) or capital replacements (as reasonably determined by Landlord), then
Landlord shall repair or replace the applicable HVAC, elevator, exterior glass
storefront system and/or fire/life safety equipment, and the costs thereof shall
be amortized over their useful life in accordance with reasonable real estate
accounting and management principles, consistently applied, and such amortized
amounts shall be included in Operating Expenses payable by Tenant. Tenant shall
allow Landlord and its representatives and agents reasonable access to the
Premises to enable Landlord to evaluate the need for any replacements and to
perform such replacements.
7.2    Landlord's Reimbursable Repairs. Anything contained in Section 7.1 above
to the contrary notwithstanding, and subject to Articles 11 and 12 of this
Lease, Landlord shall maintain in good repair and condition as part of Operating
Expenses the roof (including roof membrane and skylights). Landlord shall not be
liable for any failure to make any such repairs, or to perform any such
maintenance. There shall be no abatement of Rent and no liability of Landlord by
reason of any injury to or interference with Tenant's business arising from
Landlord's making of, or failure to make, any repairs, alterations or
improvements in or to any portion of the Project, Building or the Premises or in
or to fixtures, appurtenances and equipment therein. Tenant hereby waives and
releases its right to make repairs at Landlord's expense under Sections 1941 and
1942 of the California Civil Code; or under any similar law, statute, or
ordinance now or hereafter in effect. Notwithstanding anything to the contrary
contained in this Lease, if Landlord shall fail to perform any of the terms,
provisions, covenants or conditions to be performed or complied with by Landlord
under this Section 7.2 (such terms, provisions, covenants or conditions are
referred to herein, collectively as “Landlord Repair Obligations”) after
expiration of all applicable notice and cure periods for Landlord’s and any
mortgagee’s benefit as set forth in this Lease or any SNDA (as defined below) ,
then Tenant may, at Tenant’s option and risk, but without any obligations to do
so, after delivery of an additional twenty (20) days prior written notice to
Landlord, perform such Landlord Repair Obligations on Landlord’s behalf. If
Tenant so performs any of such Landlord’s Repair Obligations hereunder, then
Tenant will perform such Landlord’ Repair Obligations (1) in compliance with all
applicable Laws, regulations and requirements to which Landlord would be subject
under this Lease (if Landlord were performing Landlord Repair Obligations), (2)
in a good workmanlike manner using materials of a quality and grade at least
equal to that in place as of the date of delivery of the Premises to Tenant, if
applicable, (3) without interfering with the rights of other tenants of the
Park, and (4) in compliance with the terms and provisions of Article 8 hereof,
as applicable. Tenant will promptly assign to Landlord any warranties or
guaranties in respect of any Landlord Repair Obligations. If Tenant so performs
any of Landlord's Repair Obligations hereunder, the full amount of the fair and
reasonable costs and expenses incurred by Tenant shall be owing by Landlord to
Tenant, and Landlord shall pay to Tenant the full undisputed amount thereof
within sixty (60) days of Landlord’s receipt of Tenant’s written demand therefor
together with reasonable evidence verifying the amount of such costs and
expenses.
7.3    Landlord's Other Repairs. Anything contained in Section 7.1 above to the
contrary notwithstanding, and subject to Articles 11 and 12 of this Lease,
except for repairs rendered necessary by any Alterations or the intentional or
negligent acts or omissions of Tenant or any of Tenant's Representatives (in
which event(s), subject to the terms of Section 10.4, Tenant shall be
responsible for the cost of any such repairs or replacements), Landlord shall,
at Landlord's sole cost and expense (and not reimbursed as a component of
Operating Expenses), keep in good repair and condition the structural portions
of the Building (including floors and foundations) and exterior perimeter walls
of the Building (exclusive of glass [except as provided in Section 7.1 above
with respect to capital replacements of the exterior glass storefront system]
and exterior doors).

ARTICLE 8

ADDITIONS AND ALTERATIONS
8.1    Landlord's Consent to Alterations. Tenant may not make any improvements,
alterations, additions or changes to the Premises (collectively, the
"Alterations") without first procuring the prior written consent of Landlord to
such Alterations, which consent shall be requested by Tenant not less than
thirty (30) days prior to the commencement thereof, and which consent shall not
be unreasonably withheld or delayed by Landlord; provided, however, Landlord may
withhold its consent in its sole and absolute discretion with respect to any
Alterations which may affect the structural components of the Building or
materially adversely affect the Systems and Equipment or which can be seen from
outside the Premises. Notwithstanding the foregoing, the installation by Tenant
of a Wi-Fi Network shall be governed by the terms of Section 8.3 below. Tenant
shall pay for all overhead, general conditions, fees and other costs and
expenses of the Alterations, and shall pay to Landlord a Landlord supervision
fee of five percent (5%) of the cost of the Alterations. The construction of the
initial improvements to the Premises shall be governed by the terms of the
Tenant Work Letter and not the terms of this Article 8. Notwithstanding the
foregoing to the contrary, Tenant may, at its sole cost and expense and without
Landlord's written consent, perform interior, non-structural alterations or
additions to the Premises provided such alterations or additions do not affect
the structural components of the Building or Systems and Equipment or require
any permit or roof penetrations and the cost of which does not exceed $75,000 in
the aggregate over a 12 month period (the "Permitted Alterations"). Tenant shall
first notify Landlord at least fifteen (15) days prior to commencing any
Permitted Alterations so that Landlord may post a Notice of Non-Responsibility
on the Premises.
8.2    Manner of Construction. Landlord may impose, as a condition of its
consent to all Alterations or repairs of the Premises or about the Premises,
such requirements as Landlord in its reasonable discretion may deem desirable,
including, but not limited to, the requirement that Tenant utilize for such
purposes only contractors, materials, mechanics and materialmen approved by
Landlord; provided, however, Landlord may impose such requirements as Landlord
may determine, in its good faith business judgment, with respect to any work
affecting the structural


071053\8589453v5 
9
 
 




--------------------------------------------------------------------------------





components of the Building or Systems and Equipment (including designating
specific contractors to perform such work). Tenant shall construct such
Alterations and perform such repairs in conformance with any and all applicable
rules and regulations of any federal, state, county or municipal code or
ordinance (including California Energy Code, Title 24) and pursuant to a valid
building permit, issued by the city in which the Project is located, and in
conformance with Landlord's construction rules and regulations. In the event
that any proposed Alterations trigger the need for repairs, maintenance,
improvements or alterations outside of the Premises for any reason, Tenant shall
be solely responsible for the performance of all such work at Tenant's sole cost
and expense. Landlord's approval of the plans, specifications and working
drawings for Tenant's Alterations shall create no responsibility or liability on
the part of Landlord for their completeness, design sufficiency, or compliance
with all laws, rules and regulations of governmental agencies or authorities.
All work with respect to any Alterations must be done in a good and workmanlike
manner and diligently prosecuted to completion to the end that the Premises
shall at all times be a complete unit except during the period of work. In
performing the work of any such Alterations, Tenant shall have the work
performed in such manner as not to obstruct access to the Building or Project or
the Common Areas for any other tenant of the Project, and as not to obstruct the
business of Landlord or other tenants of the Project, or interfere with the
labor force working at the Project. If Tenant makes any Alterations, Tenant
agrees to carry "Builder's All Risk" insurance covering the construction of such
Alterations, and such other insurance as Landlord may reasonably require, it
being understood and agreed that all of such Alterations shall be insured by
Tenant pursuant to Article 10 of this Lease immediately upon completion thereof.
In addition, for Alterations anticipated to cost in excess of $250,000 Landlord
may, in its discretion, require Tenant to obtain a lien and completion bond or
some alternate form of security satisfactory to Landlord in an amount sufficient
to ensure the lien-free completion of such Alterations and naming Landlord as a
co-obligee. Upon completion of any Alterations, Tenant shall (i) cause a Notice
of Completion to be recorded in the office of the Recorder of the county in
which the Project is located in accordance with Section 8182 of the Civil Code
of the State of California or any successor statute, (ii) deliver to the
management office of the Project a reproducible copy of the "as built" drawings
of the Alterations, and (iii) deliver to Landlord evidence of payment,
contractors' affidavits and full and final waivers of all liens for labor,
services or materials.
8.3    Landlord's Property. All Alterations, improvements, and/or fixtures which
may be installed or placed in or about the Premises, and all signs installed in,
on or about the Premises, from time to time, shall be at the sole cost of Tenant
and shall be and become the property of Landlord. Furthermore, Landlord may
require that Tenant remove any improvement or Alteration (including any data
cabling and wiring) upon the expiration or early termination of the Lease Term,
and repair any damage to the Premises and Building caused by such removal;
provided, however, that Landlord shall have no right to require Tenant to remove
any Alteration unless it notifies Tenant at the time it consents to such
Alteration that it shall require the same to be removed. If Tenant fails to
complete such removal and/or to repair any damage caused by the removal of any
Alterations (including any data cabling and wiring), Landlord may do so and may
charge the cost thereof to Tenant (together with a five percent (5%)
supervision/administration fee), and Tenant shall pay such cost to Landlord
within thirty (30) days of being billed for the same. Tenant’s moveable trade
fixtures, furniture, equipment and other personal property installed in the
Premises (“Tenant’s Property”) shall at all times be and remain Tenant’s
Property. Tenant may remove Tenant’s Property from the Premises, provided that
Tenant repairs all damage caused by such removal. Landlord shall have no lien or
other interest in any item of Tenant’s Property.

ARTICLE 9

COVENANT AGAINST LIENS
Tenant has no authority or power to cause or permit any lien or encumbrance of
any kind whatsoever, whether created by act of Tenant, operation of law or
otherwise, to attach to or be placed upon the Project, Building or Premises, and
any and all liens and encumbrances created by Tenant shall attach to Tenant's
interest only. Landlord shall have the right at all times to post and keep
posted on the Premises any notice which it deems necessary for protection from
such liens. Tenant covenants and agrees not to suffer or permit any lien of
mechanics or materialmen or others to be placed against the Project, the
Building or the Premises with respect to work or services claimed to have been
performed for or materials claimed to have been furnished to Tenant or the
Premises, and, in case of any such lien attaching or notice of any lien, Tenant
covenants and agrees to cause it to be promptly released and removed of record.
Notwithstanding anything to the contrary set forth in this Lease, if any such
lien is not released and removed within ten (10) days of notice of such lien is
delivered by Landlord to Tenant, Landlord, at its sole option, may immediately
take all action necessary to release and remove such lien, without any duty to
investigate the validity thereof, and all sums, costs and expenses, including
reasonable attorneys' fees and costs, incurred by Landlord in connection with
such lien shall be deemed Additional Rent under this Lease and shall immediately
be due and payable by Tenant.

ARTICLE 10

INDEMNIFICATION AND INSURANCE
10.1    Indemnification and Waiver. Tenant hereby assumes all risk of damage to
property and injury to persons, in, on, or about the Premises and/or Parking
Facilities from any cause whatsoever and agrees that Landlord, and its partners
and subpartners, and their respective officers, agents, property managers,
servants, employees, and independent contractors (collectively, "Landlord
Parties") shall not be liable for, and are hereby released from any
responsibility for, any damage to property or injury to persons or resulting
from the loss of use thereof, which damage or injury is sustained by Tenant,
Tenant's employees, agents, contractors, invitees or by other persons claiming
through Tenant; provided, however, that the terms of the foregoing waiver shall
not apply to the gross negligence or willful misconduct of any Landlord Parties.
Tenant shall indemnify, defend, protect, and hold harmless the Landlord Parties
from any and all loss, cost, damage, expense and liability (including without
limitation court costs and reasonable attorneys' fees) incurred in connection
with or arising from any cause in, on or about the Premises (including, without


071053\8589453v5 
10
 
 




--------------------------------------------------------------------------------





limitation, Tenant's installation, placement and removal of Alterations,
improvements, fixtures and/or equipment in, on or about the Premises), and any
acts, omissions or negligence of Tenant or of any person claiming by, through or
under Tenant, or of the contractors, agents, servants, employees, licensees or
invitees of Tenant or any such person, in, on or about the Premises, the
Building and Project; provided, however, that the terms of the foregoing
indemnity shall not apply to the gross negligence or willful misconduct of
Landlord. The provisions of this Section 10.1 shall survive the expiration or
sooner termination of this Lease.
10.2    Tenant's Compliance with Landlord's Fire and Casualty Insurance. Tenant
shall, at Tenant's expense, comply as to the Premises with all insurance company
requirements pertaining to the use of the Premises. If Tenant's conduct or use
of the Premises causes any increase in the premium for such insurance policies,
then Tenant shall reimburse Landlord for any such increase. Tenant, at Tenant's
expense, shall comply with all rules, orders, regulations or requirements of the
American Insurance Association (formerly the National Board of Fire
Underwriters) and with any similar body.
10.3    Tenant's Insurance. Tenant shall maintain the following coverages in the
following amounts.
10.3.1    Commercial General Liability Insurance covering the insured against
claims of bodily injury, personal injury and property damage arising out of
Tenant's operations, assumed liabilities or use of the Premises, including a
Broad Form Commercial General Liability endorsement covering the insuring
provisions of this Lease and the performance by Tenant of the indemnity
agreements set forth in Section 10.1 of this Lease, (and with owned and
non-owned automobile liability coverage, and liquor liability coverage in the
event alcoholic beverages are served on the Premises) for limits of liability
not less than:
Bodily Injury and
Property Damage Liability
$5,000,000 each occurrence
$5,000,000 annual aggregate
Personal Injury Liability
$5,000,000 each occurrence
$5,000,000 annual aggregate
0% Insured's participation

10.3.2    Physical Damage Insurance covering (i) all furniture, trade fixtures,
equipment, merchandise and all other items of Tenant's property on the Premises
installed by, for, or at the expense of Tenant, and (ii) all improvements,
alterations and additions made by Tenant to the Premises or which are installed
at Tenant's request above the ceiling of the Premises or below the floor of the
Premises. Such insurance shall be written on a "physical loss or damage" basis
under a "special form" policy, for the full replacement cost value new without
deduction for depreciation of the covered items and in amounts that meet any
co-insurance clauses of the policies of insurance and shall include a vandalism
and malicious mischief endorsement, sprinkler leakage coverage and earthquake
sprinkler leakage coverage.
10.3.3    Workers' compensation insurance as required by law.
10.3.4    Loss-of-income, business interruption and extra-expense insurance in
such amounts as will reimburse Tenant for direct and indirect loss of earnings
attributable to all perils commonly insured against by prudent tenants or
attributable to prevention of loss of access to the Premises or to the Building
as a result of such perils.
10.3.5    Tenant shall carry comprehensive automobile liability insurance having
a combined single limit of not less than Two Million Dollars ($2,000,000.00) per
occurrence and insuring Tenant against liability for claims arising out of
ownership, maintenance or use of any owned, hired or non-owned automobiles.
10.3.6    The minimum limits of policies of insurance required of Tenant under
this Lease shall in no event limit the liability of Tenant under this Lease.
Such insurance shall: (i) with respect to liability coverage, name Landlord, and
any other party with an insurable interest it so specifies, as an additional
insured and with respect to property policies of insurance, such parties shall
be named a loss payee; (ii) specifically cover the liability assumed by Tenant
under this Lease, including, but not limited to, Tenant's obligations under
Section 10.1 of this Lease; (iii) be issued by an insurance company having a
rating of not less than A-VII in Best's Insurance Guide or which is otherwise
acceptable to Landlord and licensed to do business in the state in which the
Project is located; (iv) be primary insurance as to all claims thereunder and
provide that any insurance carried by Landlord is excess and is non-contributing
with any insurance requirement of Tenant; (v) contain a cross-liability
endorsement or severability of interest clause acceptable to Landlord; and (vii)
with respect to the insurance required in Sections 10.3.1 and 10.3.2 above, have
commercially reasonable deductible amounts. Tenant shall deliver said policy or
policies or certificates thereof to Landlord on or before the Lease Commencement
Date and at least ten (10) days before the expiration dates thereof. If Tenant
shall fail to procure such insurance, or to deliver such policies or
certificate, within such time periods, Landlord may, at its option, in addition
to all of its other rights and remedies under this Lease, and without regard to
any notice and cure periods set forth in Section 19.1, procure such policies for
the account of Tenant, and the cost thereof shall be paid to Landlord as
Additional Rent within ten (10) days after delivery of bills therefor.
10.4    Subrogation. Landlord and Tenant agree to have their respective
insurance companies issuing property damage insurance waive any rights of
subrogation that such companies may have against Landlord or Tenant, as the case
may be. Landlord and Tenant hereby waive any right that either may have against
the other on account of any loss or damage to their respective property to the
extent such loss or damage is insurable under policies of insurance for fire and
all risk coverage, theft, public liability, or other similar insurance.


071053\8589453v5 
11
 
 




--------------------------------------------------------------------------------





10.5    Additional Insurance Obligations. Tenant shall carry and maintain during
the entire Lease Term, at Tenant's sole cost and expense, increased amounts of
the insurance required to be carried by Tenant pursuant to this Article 10, and
such other reasonable types of insurance coverage and in such reasonable amounts
covering the Premises and Tenant's operations therein, as may be reasonably
requested by Landlord, provided such additional insurance is consistent with the
amounts and types of insurance then being required by reasonably prudent
landlords of comparable buildings in the vicinity of the Building or as
otherwise required by Landlord's lenders.
10.6    Landlord's Insurance. Landlord shall maintain in full force and effect
during the Lease Term, subject to reimbursement as provided in Article 4,
policies of insurance which afford such coverages as are commercially reasonable
and as are consistent with other properties in Landlord's portfolio.
Notwithstanding the foregoing, Landlord shall obtain and keep in force during
the Lease Term, as an item of Operating Expenses, a policy or policies in the
name of Landlord, with loss payable to Landlord and to the holders of any
mortgages, deeds of trust or ground leases on the Premises ("Lender(s)"),
insuring loss or damage to the Building, including all improvements, fixtures
(other than trade fixtures) and permanent additions. However, all alterations,
additions and improvements made to the Premises by Tenant shall be insured by
Tenant rather than by Landlord as provided in Section 10.3.2(ii) above. The
amount of such insurance procured by Landlord shall be equal to at least eighty
percent (80%) of the full replacement cost of the Building, including all
improvements and permanent additions as the same shall exist from time to time,
or the amount required by Lenders. At Landlord's option, such policy or policies
shall insure against all risks of direct physical loss or damage (including,
without limitation, the perils of flood and earthquake), including coverage for
any additional costs resulting from debris removal and reasonable amounts of
coverage for the enforcement of any ordinance or law regulating the
reconstruction or replacement of any undamaged sections of the Building required
to be demolished or removed by reason of the enforcement of any building,
zoning, safety or land use laws as the result of a covered cause of loss. If any
such insurance coverage procured by Landlord has a deductible clause, the
deductible shall not exceed commercially reasonable amounts, and in the event of
any casualty, the amount of such deductible shall be an item of Operating
Expenses as so limited. Notwithstanding anything to the contrary contained
herein, to the extent the cost of maintaining insurance with respect to the
Building and/or any other buildings within the Project is increased as a result
of Tenant's acts, omissions, use or occupancy of the Premises, Tenant shall pay
one hundred percent (100%) of, and for, such increase(s) as Additional Rent.

ARTICLE 11

DAMAGE AND DESTRUCTION
11.1    Repair of Damage to Premises by Landlord. Tenant shall promptly notify
Landlord of any damage to the Premises resulting from fire or any other
casualty. If the Premises or any Common Areas serving or providing access to the
Premises shall be damaged by fire or other casualty, Landlord shall promptly and
diligently, subject to reasonable delays for insurance adjustment or other
matters beyond Landlord's reasonable control, and subject to all other terms of
this Article 11, restore the Premises and such Common Areas of the Project for
which Landlord is obligated to maintain pursuant to this Lease. Such restoration
shall be to substantially the same condition of the Premises and Common Areas
prior to the casualty, except for modifications required by zoning and building
codes and other laws or by the holder of a mortgage on the Building and/or
Project, or the lessor of a ground or underlying lease with respect to the
Project and/or the Building, or any other modifications to the Common Areas
deemed desirable by Landlord, provided access to the Premises shall not be
materially impaired. Notwithstanding any other provision of this Lease, upon the
occurrence of any damage to the Premises, Tenant shall assign to Landlord (or to
any party designated by Landlord) all insurance proceeds payable to Tenant under
Tenant's insurance required under Section 10.3.2(ii) of this Lease, and Landlord
shall repair any injury or damage to the tenant improvements and alterations
installed in the Premises by Tenant and shall return such tenant improvements
and alterations to their original condition; provided that if the cost of such
repair by Landlord exceeds the amount of insurance proceeds received by Landlord
from Tenant's insurance carrier, as assigned by Tenant, the cost of such repairs
shall be paid by Tenant to Landlord prior to Landlord's repair of the damage.
Notwithstanding anything to the contrary herein, in no event shall Landlord be
obligated to repair or restore any specialized or dedicated equipment serving
Tenant, such as any cabling, wiring, supplemental utility system, telephone
system or wireless/Wi-Fi Network. In connection with such repairs and
replacements to the tenant improvements and alterations installed in the
Premises by Tenant, Tenant shall, prior to the commencement of construction,
submit to Landlord, for Landlord's review and approval, all plans,
specifications and working drawings relating thereto, and Landlord shall select
the contractors to perform such improvement work. Landlord shall not be liable
for any inconvenience or annoyance to Tenant or its visitors, or injury to
Tenant's business resulting in any way from such damage or the repair thereof;
provided however, that if such fire or other casualty shall have damaged the
Premises or Common Areas necessary to Tenant's occupancy, Landlord shall allow
Tenant a proportionate abatement of Base Rent and Tenant's Share of Operating
Expenses, Tax Expenses and Utilities Costs during the time and to the extent the
Premises are unfit for occupancy for the purposes permitted under this Lease,
and not occupied by Tenant as a result thereof.
11.2    Landlord's Option to Repair. Notwithstanding the terms of Section 11.1
of this Lease, Landlord may elect not to rebuild and/or restore the Premises,
the Building and/or any other portion of the Project and instead terminate this
Lease by notifying Tenant in writing of such termination within sixty (60) days
after the date of damage, such notice to include a termination date giving
Tenant ninety (90) days to vacate the Premises, but Landlord may so elect only
if the Building shall be damaged by fire or other casualty or cause, whether or
not the Premises are affected, and one or more of the following conditions is
present: (i) repairs cannot reasonably be completed within one hundred eighty
(180) days of the date of damage (when such repairs are made without the payment
of overtime or other premiums); (ii) the holder of any mortgage on the Project
or ground or underlying lessor with respect to the Project and/or the Building
shall require that the insurance proceeds or any portion thereof be used to
retire the mortgage debt, or shall terminate the ground or underlying lease, as
the case may be; or (iii) the damage is not fully covered, except for


071053\8589453v5 
12
 
 




--------------------------------------------------------------------------------





deductible amounts, by Landlord's insurance policies. In addition, if the
Premises or the Building is destroyed or damaged to any substantial extent
during the last twelve (12) months of the Lease Term, then notwithstanding
anything contained in this Article 11, Landlord shall have the option to
terminate this Lease by giving written notice to Tenant of the exercise of such
option within thirty (30) days after such damage or destruction, in which event
this Lease shall cease and terminate as of the date of such notice. Upon any
such termination of this Lease pursuant to this Section 11.2, Tenant shall pay
the Base Rent and Additional Rent, properly apportioned up to such date of
termination (subject to abatement as set forth herein), and both parties hereto
shall thereafter be freed and discharged of all further obligations hereunder,
except as provided for in provisions of this Lease which by their terms survive
the expiration or earlier termination of the Lease Term. Landlord shall not have
the right to terminate the Lease if the damage to the Building is relatively
minor (e.g., repair or restoration would cost less than five percent (5%) of the
replacement cost of the Building).
11.3    Tenant's Termination Option. If (i) Landlord does not elect to terminate
this Lease pursuant to Landlord's termination right as provided in Section 11.2
above, (ii) the damage is not the result of Tenant's negligence or willful
misconduct, (iii) the damage substantially interferes with Tenant's access to or
usage of the Premises and Tenant does not thereafter use the Premises, and (iv)
Landlord's restoration work cannot, in the reasonable opinion of Landlord's
licensed contractor, be substantially completed within two hundred seventy (270)
days after the date of damage, then Tenant may elect to terminate this Lease by
delivering written notice thereof to Landlord within thirty (30) days after
Tenant's receipt of Landlord's Damage Notice, which termination shall be
effective as of the date which is ninety (90) days after the date such
termination notice is delivered to Landlord. In addition, if the Premises is
destroyed or materially damaged during the last twelve (12) months of the Lease
Term such that restoration work cannot, in the reasonable opinion of Landlord’s
licensed contractor, be substantially completed with ninety (90) days after the
date of damage and such damage is not the result of the negligence or willful
misconduct of Tenant or Tenant’s agents, employees or contractors, then Tenant
shall have the option to terminate this Lease by giving written notice to
Landlord of the exercise of such option within thirty (30) days after receipt of
notice from Landlord as to the anticipated time necessary to substantially
complete repairs thereto, in which event this Lease shall cease and terminate as
of the date of such notice.
11.4    Waiver of Statutory Provisions. The provisions of this Lease, including
this Article 11, constitute an express agreement between Landlord and Tenant
with respect to any and all damage to, or destruction of, all or any part of the
Premises, the Building or any other portion of the Project, and any statute or
regulation of the state in which the Project is located, including, without
limitation, Sections 1932(2) and 1933(4) of the California Civil Code, with
respect to any rights or obligations concerning damage or destruction in the
absence of an express agreement between the parties, and any other statute or
regulation, now or hereafter in effect, shall have no application to this Lease
or any damage or destruction to all or any part of the Premises, the Building or
any other portion of the Project.

ARTICLE 12

CONDEMNATION
12.1    Permanent Taking. If the whole or any part of the Premises, Building or
Project shall be taken by power of eminent domain or condemned by any competent
authority for any public or quasi-public use or purpose, or if any adjacent
property or street shall be so taken or condemned, or reconfigured or vacated by
such authority in such manner as to require the use, reconstruction or
remodeling of any part of the Premises, Building or Project, or if Landlord
shall grant a deed or other instrument in lieu of such taking by eminent domain
or condemnation, Landlord shall have the option to terminate this Lease upon
ninety (90) days' notice, provided such notice is given no later than one
hundred eighty (180) days after the date of such taking, condemnation,
reconfiguration, vacation, deed or other instrument. If more than twenty-five
percent (25%) of the rentable square feet of the Premises is taken, or if access
to the Premises is substantially impaired, Tenant shall have the option to
terminate this Lease upon ninety (90) days' notice, provided such notice is
given no later than one hundred eighty (180) days after the date of such taking.
Landlord shall be entitled to receive the entire award or payment in connection
therewith, except that Tenant shall have the right to file any separate claim
available to Tenant for any taking of Tenant's personal property and fixtures
belonging to Tenant and removable by Tenant upon expiration of the Lease Term
pursuant to the terms of this Lease, and for moving expenses, so long as such
claim does not diminish the award available to Landlord, its ground lessor with
respect to the Project or its mortgagee, and such claim is payable separately to
Tenant. All Rent shall be apportioned as of the date of such termination, or the
date of such taking, whichever shall first occur. If any part of the Premises
shall be taken, and this Lease shall not be so terminated, the Base Rent and
Tenant's Share of Operating Expenses, Tax Expenses and Utilities Costs shall be
proportionately abated. Tenant hereby waives any and all rights it might
otherwise have pursuant to Section 1265.130 of the California Code of Civil
Procedure.
12.2    Temporary Taking. Notwithstanding anything to the contrary contained in
this Article 12, in the event of a temporary taking of all or any portion of the
Premises for a period of one hundred and eighty (180) days or less, then this
Lease shall not terminate but the Base Rent and Tenant's Share of Operating
Expenses, Tax Expenses and Utilities Costs shall be abated for the period of
such taking in proportion to the ratio that the amount of rentable square feet
of the Premises taken bears to the total rentable square feet of the Premises.
Landlord shall be entitled to receive the entire award made in connection with
any such temporary taking.


071053\8589453v5 
13
 
 




--------------------------------------------------------------------------------






ARTICLE 13

COVENANT OF QUIET ENJOYMENT
Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other terms, covenants, conditions, provisions and agreements herein contained
on the part of Tenant to be kept, observed and performed, shall, during the
Lease Term, peaceably and quietly have, hold and enjoy the Premises subject to
the terms, covenants, conditions, provisions and agreements hereof without
interference by any persons lawfully claiming by or through Landlord. The
foregoing covenant is in lieu of any other covenant express or implied.

ARTICLE 14

ASSIGNMENT AND SUBLETTING
14.1    Transfers. Tenant shall not, without the prior written consent of
Landlord, assign, mortgage, pledge, hypothecate, encumber, or permit any lien to
attach to, or otherwise transfer, this Lease or any interest hereunder, permit
any assignment or other such foregoing transfer of this Lease or any interest
hereunder by operation of law, sublet the Premises or any part thereof, or
permit the use of the Premises by any persons other than Tenant and its
employees (all of the foregoing are hereinafter sometimes referred to
collectively as "Transfers" and any person to whom any Transfer is made or
sought to be made is hereinafter sometimes referred to as a "Transferee"). If
Tenant shall desire Landlord's consent to any Transfer, Tenant shall notify
Landlord in writing, which notice (the "Transfer Notice") shall include (i) the
proposed effective date of the Transfer, which shall not be less than thirty
(30) days nor more than one hundred eighty (180) days after the date of delivery
of the Transfer Notice, (ii) a description of the portion of the Premises to be
transferred (the "Subject Space"), (iii) all of the terms of the proposed
Transfer, the name and address of the proposed Transferee, and a copy of all
existing and/or proposed documentation pertaining to the proposed Transfer,
including all existing operative documents to be executed to evidence such
Transfer or the agreements incidental or related to such Transfer, (iv) current
financial statements of the proposed Transferee certified by an officer, partner
or owner thereof, and (v) such other information as Landlord may reasonably
require. Any Transfer made without Landlord's prior written consent shall, at
Landlord's option, be null, void and of no effect, and shall, at Landlord's
option, constitute a default by Tenant under this Lease. Each time Tenant
requests Landlord's consent to a proposed Transfer, whether or not Landlord
shall grant consent, within thirty (30) days after written request by Landlord,
as Additional Rent hereunder, Tenant shall pay to Landlord One Thousand Five
Hundred Dollars ($1,500.00) to reimburse Landlord for its review and processing
fees, and Tenant shall also reimburse Landlord for any reasonable legal fees
incurred by Landlord in connection with Tenant's proposed Transfer.
Notwithstanding anything to the contrary contained in this Section 14.1, so long
as Tenant delivers to Landlord (i) at least fifteen (15) calendar days prior
written notice of its intention to assign or sublease the Premises to any
Permitted Transferee, which notice shall set forth the name of the Permitted
Transferee, (ii) a copy of the proposed agreement pursuant to which such
assignment or sublease shall be effectuated, and (iii) such other information
concerning the Permitted Transferee as Landlord may reasonably require,
including without limitation, information regarding any change in the proposed
use of any portion of the Premises and any financial information with respect to
such Permitted Transferee, and so long as (a) any change in the proposed use of
the subject portion of the Premises is in conformance with the uses permitted to
be made under this Lease and do not involve the use or storage of any Hazardous
Materials (other than nominal amounts of ordinary household cleaners, office
supplies and janitorial supplies which are not regulated by any environmental
laws), and (b) the Permitted Transferee has a tangible net worth and net income,
in the aggregate, computed in accordance with standard commercial real estate
accounting practices (but excluding goodwill as an asset), which is equal to or
greater than Tenant as of the date of this Lease, then Tenant may assign this
Lease or sublease any portion of the Premises (1) to any Related Entity, or (2)
in connection with any merger, consolidation or sale of substantially all of the
assets of Tenant, without having to obtain the prior written consent of Landlord
thereto (each such transfer shall be referred to herein as a "Permitted
Transfer" and each transferee pursuant to a Permitted Transfer shall be referred
to herein as a "Permitted Transferee"). Any Permitted Transfer shall in no way
relieve Tenant of any liability Tenant may have under this Lease and such
assignee or sublessee shall be jointly and severally liable with Tenant
hereunder. For purposes of this Section 14.1, the term "Related Entity" shall
mean any entity controlled by, under control with, or in control of Tenant. The
term "control" as used in the immediately preceding sentence shall mean having
direct ownership of fifty percent (50%) or more of the ownership interests of an
entity and having the ability to direct the management and policies of such
entity.
14.2    Landlord's Consent. Landlord shall not unreasonably withhold, condition
or delay its consent to any proposed Transfer of the Subject Space to the
Transferee on the terms specified in the Transfer Notice. The parties hereby
agree that it shall be reasonable under this Lease and under any applicable law
for Landlord to withhold consent to any proposed Transfer where one or more of
the following apply, without limitation as to other reasonable grounds for
withholding consent:
14.2.1    The Transferee is of a character or reputation or engaged in a
business which is not consistent with the quality of the Building or Project;
14.2.2    The Transferee intends to use the Subject Space for purposes which are
not permitted under this Lease;
14.2.3    The Transferee is either a governmental agency or instrumentality
thereof;
14.2.4    The Transfer will result in more than a reasonable and safe number of
occupants per floor within the Subject Space;


071053\8589453v5 
14
 
 




--------------------------------------------------------------------------------





14.2.5    The Transferee is not a party of reasonable financial worth and/or
financial stability that has and will continue to have sufficient financial
strength to perform all of the remaining obligations of Tenant under the Lease
(or under the sublease in the case of a sublease) from and after the date of
transfer, as reasonably determined by Landlord taking into account all relevant
facts and circumstances;
14.2.6    The proposed Transfer would cause Landlord to be in violation of
another lease or agreement to which Landlord is a party, or would give an
occupant of the Project a right to cancel its lease;
14.2.7    The terms of the proposed Transfer will allow the Transferee to
exercise a right of renewal, right of expansion, right of first offer, or other
similar right held by Tenant (or will allow the Transferee to occupy space
leased by Tenant pursuant to any such right); or
14.2.8    Either the proposed Transferee, or any person or entity which directly
or indirectly, controls, is controlled by, or is under common control with, the
proposed Transferee, (i) occupies space in the Project at the time of the
request for consent, and Landlord has vacant space in the Project that is
reasonably comparable, (ii) is negotiating with Landlord to lease space in the
Project at such time, or (iii) has negotiated with Landlord during the nine (9)
month period immediately preceding the Transfer Notice.
If Landlord consents to any Transfer pursuant to the terms of this Section 14.2
(and does not exercise any recapture rights Landlord may have under Section 14.4
of this Lease), Tenant may within six (6) months after Landlord's consent, but
not later than the expiration of said six-month period, enter into such Transfer
of the Premises or portion thereof, upon substantially the same terms and
conditions as are set forth in the Transfer Notice furnished by Tenant to
Landlord pursuant to Section 14.1 of this Lease, provided that if there are any
changes in the terms and conditions from those specified in the Transfer Notice
(i) such that Landlord would initially have been entitled to refuse its consent
to such Transfer under this Section 14.2, or (ii) which would cause the proposed
Transfer to be more favorable to the Transferee than the terms set forth in
Tenant's original Transfer Notice, Tenant shall again submit the Transfer to
Landlord for its approval and other action under this Article 14 (including
Landlord's right of recapture, if any, under Section 14.4 of this Lease).
14.3    Transfer Premium. If Landlord consents to a Transfer, as a condition
thereto which the parties hereby agree is reasonable, Tenant shall pay to
Landlord fifty percent (50%) of any "Transfer Premium," as that term is defined
in this Section 14.3, received by Tenant from such Transferee. "Transfer
Premium" shall mean all rent, additional rent or other consideration payable by
such Transferee in excess of the Rent and Additional Rent payable by Tenant
under this Lease on a per rentable square foot basis if less than all of the
Premises is transferred, after deducting the reasonable expenses incurred by
Tenant for (i) any reasonable changes, alterations and improvements to the
Premises in connection with the Transfer (but only to the extent approved by
Landlord), and (ii) any reasonable brokerage commissions and legal fees in
connection with the Transfer. "Transfer Premium" shall also include, but not be
limited to, key money and bonus money paid by Transferee to Tenant in connection
with such Transfer, and any payment in excess of fair market value for services
rendered by Tenant to Transferee or for assets, fixtures, inventory, equipment,
or furniture transferred by Tenant to Transferee in connection with such
Transfer. This Section 14.3 shall not apply to any Permitted Transfer.
14.4    Landlord's Option as to Subject Space. Notwithstanding anything to the
contrary contained in this Article 14, in connection with any proposed sublease
for fifty percent (50%) or more of the Premises for fifty percent (50%) or more
of the remainder of the Term or in connection with a proposed assignment,
Landlord shall have the option, by giving written notice ("Landlord’s Recapture
Notice") to Tenant within thirty (30) days after receipt of any Transfer Notice
or any other written notice of Tenant's intent to enter into a Transfer, to
recapture the Subject Space or the entirety of the Premises, as determined in
Landlord's sole discretion. If, within five (5) days of Landlord’s delivery to
Tenant of Landlord’s Recapture Notice, Tenant does not deliver to Landlord
written notice that Tenant has elected (i) not to consummate such proposed
assignment or sublease, and (ii) to rescind the request to enter into such
proposed assignment or sublease, then delivery of Landlord’s Recapture Notice
shall serve to cancel and terminate this Lease with respect to either the
Subject Space or entire Premises, as applicable, as of the date stated in the
Transfer Notice as the effective date of the proposed Transfer (with respect to
Landlord's recapture following receipt of a Transfer Notice), and otherwise,
such termination shall be effective on the date that is sixty (60) days after
Landlord's delivery of a recapture notice. If this Lease shall be canceled with
respect to less than the entire Premises, the Rent reserved herein shall be
prorated on the basis of the number of rentable square feet retained by Tenant
in proportion to the number of rentable square feet contained in the Premises,
and this Lease as so amended shall continue thereafter in full force and effect,
and upon request of either party, the parties shall execute written confirmation
of the same. If Landlord notifies Tenant of its election to recapture the
Premises, Tenant may revoke its Transfer Notice within five (5) days and this
Lease shall continue in full force and effect. If Landlord declines, or fails to
elect in a timely manner to recapture the Subject Space or Premises under this
Section 14.4, then, provided Landlord has consented to the proposed Transfer,
Tenant shall be entitled to proceed to transfer the Subject Space to the
proposed Transferee, subject to provisions of the last paragraph of Section 14.2
of this Lease. This Section 14.4 shall not apply to any Permitted Transfer.
14.5    Effect of Transfer. If Landlord consents to a Transfer, (i) the terms
and conditions of this Lease shall in no way be deemed to have been waived or
modified, (ii) such consent shall not be deemed consent to any further Transfer
by either Tenant or a Transferee, (iii) Tenant shall deliver to Landlord,
promptly after execution, an original executed copy of all documentation
pertaining to the Transfer in form reasonably acceptable to Landlord, and (iv)
no Transfer relating to this Lease or agreement entered into with respect
thereto, whether with or without Landlord's consent, shall relieve Tenant or any
guarantor of the Lease from liability under this Lease. Landlord or its
authorized representatives shall have the right at all reasonable times to audit
the books, records and papers of Tenant directly relating to any Transfer, and
shall have the right to make copies thereof. If the Transfer Premium respecting
any Transfer


071053\8589453v5 
15
 
 




--------------------------------------------------------------------------------





shall be found understated, Tenant shall, within thirty (30) days after demand,
pay the deficiency and Landlord's costs of such audit.
14.6    Additional Transfers. For purposes of this Lease, the term "Transfer"
shall also include (i) if Tenant is a partnership, the withdrawal or change,
voluntary, involuntary or by operation of law, of fifty percent (50%) or more of
the partners, or transfer of twenty-five percent or more of partnership
interests, within a twelve (12) month period, or the dissolution of the
partnership without immediate reconstitution thereof, and (ii) if Tenant is a
closely held corporation (i.e., whose stock is not publicly held and not traded
through an exchange or over the counter), (A) the dissolution, merger,
consolidation or other reorganization of Tenant, (B) the sale or other transfer
of more than an aggregate of fifty percent (50%) of the voting shares of Tenant
(other than to immediate family members by reason of gift or death), within a
twelve (12)-month period, or (C) the sale, mortgage, hypothecation or pledge of
more than an aggregate of fifty percent (50%) of the value of the unencumbered
assets of Tenant within a twelve (12) month period.

ARTICLE 15

SURRENDER; OWNERSHIP AND REMOVAL OF TRADE FIXTURES
15.1    Surrender of Premises. No act or thing done by Landlord or any agent or
employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord of a surrender of the Premises unless such intent is
specifically acknowledged in a writing signed by Landlord. The delivery of keys
to the Premises to Landlord or any agent or employee of Landlord shall not
constitute a surrender of the Premises or effect a termination of this Lease,
whether or not the keys are thereafter retained by Landlord, and notwithstanding
such delivery Tenant shall be entitled to the return of such keys at any
reasonable time upon request until this Lease shall have been properly
terminated. The voluntary or other surrender of this Lease by Tenant, whether
accepted by Landlord or not, or a mutual termination hereof, shall not work a
merger, and at the option of Landlord shall operate as an assignment to Landlord
of all subleases or subtenancies affecting the Premises.
15.2    Removal of Tenant Property by Tenant. Upon the expiration of the Lease
Term, or upon any earlier termination of this Lease, Tenant shall, subject to
the provisions of this Article 15, quit and surrender possession of the Premises
to Landlord in as good order and condition as when Tenant took possession and as
thereafter improved by Landlord and/or Tenant, reasonable wear and tear,
casualty, condemnation, and repairs which are specifically made the
responsibility of Landlord hereunder excepted. Upon such expiration or
termination, Tenant shall, without expense to Landlord, remove or cause to be
removed from the Premises all debris and rubbish, and such items of furniture,
equipment, free-standing cabinet work, and other articles of personal property
owned by Tenant or installed or placed by Tenant at its expense in the Premises,
and cabling, wiring or conduit (including any such cabling or wiring associated
with the Wi-Fi Network, if any) which may have been placed at the Project or
within the Building by or on behalf of Tenant (including any cabling or wiring
installed above the ceiling of the Premises or below the floor of the Premises),
and such similar articles of any other persons claiming under Tenant, as
Landlord may, in its sole discretion, require to be removed, and Tenant shall
repair at its own expense all damage to the Premises and Building resulting from
such removal.

ARTICLE 16

HOLDING OVER
If Tenant holds over after the expiration of the Lease Term hereof, with or
without the express or implied consent of Landlord, such tenancy shall be a
tenancy at sufferance only, and shall not constitute a renewal hereof or an
extension for any further term, and in such case Base Rent shall be payable at a
monthly rate equal to one hundred fifty percent (150%) of the Base Rent
applicable during the last rental period of the Lease Term under this Lease for
the first two (2) months of such holdover and one hundred seventy-five percent
(175%) of such Base Rent amount thereafter. Such tenancy shall be subject to
every other term, covenant and agreement contained herein. Landlord hereby
expressly reserves the right to require Tenant to surrender possession of the
Premises to Landlord as provided in this Lease upon the expiration or other
termination of this Lease. The provisions of this Article 16 shall not be deemed
to limit or constitute a waiver of any other rights or remedies of Landlord
provided herein or at law. If Tenant fails to surrender the Premises upon the
termination or expiration of this Lease, in addition to any other liabilities to
Landlord accruing therefrom, provided that Landlord has delivered reasonable
prior notice that Landlord has leased the Premises to a succeeding tenant, then
Tenant shall protect, defend, indemnify and hold Landlord harmless from all
loss, costs (including reasonable attorneys' fees) and liability resulting from
such failure, including, without limiting the generality of the foregoing, any
claims made by any succeeding tenant founded upon such failure to surrender, and
any lost profits to Landlord resulting therefrom.

ARTICLE 17

ESTOPPEL CERTIFICATES
Within fifteen (15) days following a request in writing by Landlord, Tenant
shall execute and deliver to Landlord an estoppel certificate, which, as
submitted by Landlord, shall be in a commercially reasonable form as may be
required by any prospective mortgagee or purchaser of the Project (or any
portion thereof), indicating therein any exceptions thereto that may exist at
that time, and shall also contain any other factual information reasonably
requested by Landlord or Landlord's mortgagee or prospective mortgagee
respecting the Lease. Tenant shall execute and deliver whatever other
commercially reasonable instruments may be reasonably required for such
purposes. Failure of Tenant to timely execute and deliver such estoppel
certificate shall constitute an acceptance of the Premises and an acknowledgment
by


071053\8589453v5 
16
 
 




--------------------------------------------------------------------------------





Tenant that statements included in the estoppel certificate are true and
correct, without exception. Failure by Tenant to so deliver such estoppel
certificate, which failure continues for five (5) days following notice of such
failure, shall be a material default of the provisions of this Lease, and, in
such event, , without waiving any other rights or remedies, Landlord may charge
Tenant an administrative fee of Five Hundred Dollars ($500.00) for each day that
Tenant is thereafter delinquent in delivering an estoppel certificate.

ARTICLE 18

SUBORDINATION
18.1    Subordination. This Lease is subject and subordinate to all present and
future ground or underlying leases of the Project and to the lien of any
mortgages or trust deeds, now or hereafter in force against the Project, if any,
and to all renewals, extensions, modifications, consolidations and replacements
thereof, and to all advances made or hereafter to be made upon the security of
such mortgages or trust deeds, unless the holders of such mortgages or trust
deeds, or the lessors under such ground lease or underlying leases, require in
writing that this Lease be superior thereto. Tenant covenants and agrees in the
event any proceedings are brought for the foreclosure of any such mortgage, or
if any ground or underlying lease is terminated, to attorn, without any
deductions or set-offs whatsoever (except as expressly provided in this Lease),
to the purchaser upon any such foreclosure sale, or to the lessor of such ground
or underlying lease, as the case may be, if so requested to do so by such
purchaser or lessor and to recognize such purchaser or lessor as the lessor
under this Lease. Tenant shall, within fifteen (15) days of request by Landlord,
execute such further instruments or assurances as Landlord may reasonably deem
necessary to evidence or confirm the subordination or superiority of this Lease
to any such mortgages, trust deeds, ground leases or underlying leases. Tenant
waives the provisions of any current or future statute, rule or law which may
give or purport to give Tenant any right or election to terminate or otherwise
adversely affect this Lease and the obligations of the Tenant hereunder in the
event of any foreclosure proceeding or sale. Notwithstanding any provision of
this Lease to the contrary, Tenant’s obligation to subordinate its rights under
this Lease to any future ground or underlying leases of the Project and to the
lien of any mortgages or trust deeds which hereafter encumber the Premises, the
Building or the Project shall be conditioned upon Tenant’s receipt of a
commercially reasonable non-disturbance agreement from the holder of each such
instrument.
18.2     Existing Agreement. Tenant hereby acknowledges that as of the date on
which Landlord and Tenant execute this Lease there is a deed of trust
encumbering, and in force against, the Project in favor of the lender(s) set
forth on Exhibit E attached hereto (the "Current Lender"). Promptly following
Tenant's execution of this Lease, Tenant shall sign, notarize and deliver a
subordination, non-disturbance and attornment agreement substantially in the
form of Exhibit E attached hereto ("SNDA"). If Landlord at any time during the
Lease Term causes the Project to be encumbered by a new deed of trust or
mortgage pursuant to which the beneficiary of such deed of trust or mortgage is
a party or entity other than the Current Lender, and/or if any party which
acquires, or otherwise succeeds to, Landlord's interest in the Project
(including, without limitation, any ground lessee) encumbers or places a lien
against the Project with a mortgage, deed of trust or similar security
instrument and the beneficiary thereof requires this Lease to be subordinated to
such encumbrance or lien, Landlord or the successor of Landlord will use
commercially reasonable efforts to provide to Tenant a subordination,
non-disturbance and attornment agreement in form reasonably acceptable to
Landlord or such successor of Landlord, the subject beneficiary and Tenant. If
said SNDA is required and agreed upon by the aforesaid parties, Landlord or the
successor of Landlord, the subject beneficiary and Tenant shall cause any such
subordination, non-disturbance and attornment agreement to be executed,
acknowledged and recorded concurrently with, or as soon as practicable after,
the execution and recordation of any such lien, deed of trust or mortgage. In
addition to the foregoing, if Landlord enters into a ground lease with regard to
the Project and such ground lessee requires this Lease to be subordinated to
such ground lease, the ground lessee and ground lessor will use commercially
reasonable efforts to provide to Tenant a subordination, non-disturbance and
attornment agreement in form reasonably acceptable to such ground lessee, ground
lessor, any beneficiary of ground lessee, and to Tenant. Notwithstanding the
foregoing, Landlord shall not be in default under this Lease and shall have no
liability to Tenant whatsoever if Landlord is unable to obtain and deliver to
Tenant a subordination, non-disturbance and attornment agreement executed by the
Current Lender or any subsequent lender, beneficiary under deed of trust or
ground lessor. Should Tenant have any requested changes to the SNDA attached to
the initial draft of this Lease, Tenant covenants and agrees to pay all fees,
costs and expenses incurred by Landlord in connection with the negotiation or
issuance of the SNDA.

ARTICLE 19

TENANT'S DEFAULTS; LANDLORD'S REMEDIES
19.1    Events of Default by Tenant. All covenants and agreements to be kept or
performed by Tenant under this Lease shall be performed by Tenant at Tenant's
sole cost and expense and without any reduction of Rent. The occurrence of any
of the following shall constitute a default of this Lease by Tenant:
19.1.1    Any failure by Tenant to pay any Rent or any other charge required to
be paid under this Lease, or any part thereof, when due where such failure
continues for three (3) days after written notice thereof from Landlord to
Tenant; provided however, that any such notice shall be in lieu of, and not in
addition to, any notice required under California Code of Civil Procedure
Section 1161 or any similar or successor law; or
19.1.2    Any failure by Tenant to observe or perform any other provision,
covenant or condition of this Lease to be observed or performed by Tenant where
such failure continues for thirty (30) days after written notice thereof from
Landlord to Tenant; provided however, that any such notice shall be in lieu of,
and not in addition to, any notice required under California Code of Civil
Procedure Section 1161 or any similar or successor law; and provided


071053\8589453v5 
17
 
 




--------------------------------------------------------------------------------





further that if the nature of such default is such that the same cannot
reasonably be cured within a thirty (30) day period, Tenant shall not be deemed
to be in default if it diligently commences such cure within such period and
thereafter diligently proceeds to rectify and cure said default as soon as
possible; or
19.1.3    Abandonment of the Premises by Tenant as defined in the California
Civil Code.
19.2    Landlord's Remedies Upon Default. Upon the occurrence of any such
default by Tenant, Landlord shall have, in addition to any other remedies
available to Landlord at law or in equity, the option to pursue any one or more
of the following remedies, each and all of which shall be cumulative and
nonexclusive, without any notice or demand whatsoever.
19.2.1    Terminate this Lease, in which event Tenant shall immediately
surrender the Premises to Landlord, and if Tenant fails to do so, Landlord may,
without prejudice to any other remedy which it may have for possession or
arrearages in rent, enter upon and take possession of the Premises and expel or
remove Tenant and any other person who may be occupying the Premises or any part
thereof, without being liable for prosecution or any claim or damages therefor;
and Landlord may recover from Tenant the following:
(i)    The worth at the time of award of any unpaid rent which has been earned
at the time of such termination; plus
(ii)    The worth at the time of award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus
(iii)    The worth at the time of award of the amount by which the unpaid rent
for the balance of the Lease Term after the time of award exceeds the amount of
such rental loss that Tenant proves could have been reasonably avoided; plus
(iv)    Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including but not limited to, brokerage commissions and
advertising expenses incurred, expenses of remodeling the Premises or any
portion thereof for a new tenant, whether for the same or a different use, and
any special concessions made to obtain a new tenant, including, without
limitation, any rent abatement; and
(v)    At Landlord's election, such other amounts in addition to or in lieu of
the foregoing as may be permitted from time to time by applicable law.
The term "rent" as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others. As used in Sections 19.2.1(i) and
(ii), above, the "worth at the time of award" shall be computed by allowing
interest at the Interest Rate set forth in Section 4.5 of this Lease. As used in
Section 19.2.1(iii) above, the "worth at the time of award" shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%).
19.2.2    Landlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee's breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.
19.2.3    Landlord may, but shall not be obligated to, make any such payment or
perform or otherwise cure any such obligation, provision, covenant or condition
on Tenant's part to be observed or performed (and may enter the Premises for
such purposes). In the event of Tenant's failure to perform any of its
obligations or covenants under this Lease, and such failure to perform poses a
material risk of injury or harm to persons or damage to or loss of property,
then Landlord shall have the right to cure or otherwise perform such covenant or
obligation at any time after such failure to perform by Tenant, whether or not
any such notice or cure period set forth in Section 19.1 above has expired. Any
such actions undertaken by Landlord pursuant to the foregoing provisions of this
Section 19.2.3 shall not be deemed a waiver of Landlord's rights and remedies as
a result of Tenant's failure to perform and shall not release Tenant from any of
its obligations under this Lease.
19.3    Payment by Tenant. Tenant shall pay to Landlord, within fifteen (15)
days after delivery by Landlord to Tenant of statements therefor: (i) sums equal
to expenditures reasonably made and obligations incurred by Landlord in
connection with Landlord's performance or cure of any of Tenant's obligations
pursuant to the provisions of Section 19.2.3 above; and (ii) sums equal to all
expenditures made and obligations incurred by Landlord in collecting or
attempting to collect the Rent or in enforcing or attempting to enforce any
rights of Landlord under this Lease or pursuant to law, including, without
limitation, all legal fees and other amounts so expended. Tenant's obligations
under this Section 19.3 shall survive the expiration or sooner termination of
the Lease Term.
19.4    Sublessees of Tenant. If Landlord terminates this Lease on account of
any default by Tenant, as set forth in this Article 19, Landlord shall have the
right to terminate any and all subleases, licenses, concessions or other
consensual arrangements for possession entered into by Tenant and affecting the
Premises or may, in Landlord's sole


071053\8589453v5 
18
 
 




--------------------------------------------------------------------------------





discretion, succeed to Tenant's interest in such subleases, licenses,
concessions or arrangements. In the event of Landlord's election to succeed to
Tenant's interest in any such subleases, licenses, concessions or arrangements,
Tenant shall, as of the date of notice by Landlord of such election, have no
further right to or interest in the rent or other consideration receivable
thereunder.
19.5    Waiver of Default. No waiver by Landlord of any violation or breach by
Tenant of any of the terms, provisions and covenants herein contained shall be
deemed or construed to constitute a waiver of any other or later violation or
breach by Tenant of the same or any other of the terms, provisions, and
covenants herein contained. Forbearance by Landlord in enforcement of one or
more of the remedies herein provided upon a default by Tenant shall not be
deemed or construed to constitute a waiver of such default. The acceptance of
any Rent hereunder by Landlord following the occurrence of any default, whether
or not known to Landlord, shall not be deemed a waiver of any such default,
except only a default in the payment of the Rent so accepted.
19.6    Efforts to Relet. For the purposes of this Article 19, Tenant's right to
possession shall not be deemed to have been terminated by efforts of Landlord to
relet the Premises, by its acts of maintenance or preservation with respect to
the Premises, or by appointment of a receiver to protect Landlord's interests
hereunder. The foregoing enumeration is not exhaustive, but merely illustrative
of acts which may be performed by Landlord without terminating Tenant's right to
possession.

ARTICLE 20

SECURITY DEPOSIT
Concurrent with Tenant's execution of this Lease, Tenant shall deposit with
Landlord a security deposit (the "Security Deposit") in the amount set forth in
Section 10 of the Summary. The Security Deposit shall be held by Landlord as
security for the faithful performance by Tenant of all the terms, covenants, and
conditions of this Lease to be kept and performed by Tenant during the Lease
Term. If Tenant defaults with respect to any provisions of this Lease,
including, but not limited to, the provisions relating to the payment of Rent,
Landlord may, but shall not be required to, use, apply or retain all or any part
of the Security Deposit for the payment of any Rent or any other sum in default,
or for the payment of any amount that Landlord may spend or become obligated to
spend by reason of Tenant's default, or to compensate Landlord for any other
loss or damage that Landlord may suffer by reason of Tenant's default. If any
portion of the Security Deposit is so used or applied, Tenant shall, within five
(5) business days after written demand therefor, deposit cash with Landlord in
an amount sufficient to restore the Security Deposit to its original amount, and
Tenant's failure to do so shall be a default under this Lease. If Tenant shall
fully and faithfully perform every provision of this Lease to be performed by
it, the Security Deposit, or any balance thereof, shall be returned to Tenant,
or, at Landlord's option, to the last assignee of Tenant's interest hereunder,
within forty-five (45) days following the expiration of the Lease Term. Tenant
shall not be entitled to any interest on the Security Deposit. Tenant hereby
waives the provisions of Section 1950.7 of the California Civil Code, and all
other provisions of law, now or hereafter in force, which provide that Landlord
may claim from a security deposit only those sums reasonably necessary to remedy
defaults in the payment of rent, to repair damage caused by Tenant or to clean
the Premises, it being agreed that Landlord may, in addition, claim those sums
reasonably necessary to compensate Landlord for any other loss or damage,
foreseeable or unforeseeable, caused by the act or omission of Tenant or any
officer, employee, agent or invitee of Tenant.

ARTICLE 21

COMPLIANCE WITH LAW
Tenant shall not do anything or suffer anything to be done in or about the
Premises which will in any way conflict with any law, statute, ordinance or
other governmental rule, regulation or requirement now in force or which may
hereafter be enacted or promulgated (“Applicable Laws”). At its sole cost and
expense, Tenant shall promptly comply with all such Applicable Laws, without
limitation, the making of structural changes or changes to the Building's life
safety system to the extent required due to Tenant's Alterations or Tenant’s
particular manner of use of the Premises for other than general office use.
Landlord shall promptly comply with all other Applicable Laws relating to the
Building and/or the Common Area of the Project. The judgment of any court of
competent jurisdiction or the admission of Tenant in any judicial action,
regardless of whether Landlord is a party thereto, that Tenant has violated any
of said governmental measures, shall be conclusive of that fact as between
Landlord and Tenant. For purposes of Section 1938 of the California Civil Code,
Landlord hereby discloses to Tenant, and Tenant hereby acknowledges, that the
Premises have not undergone inspection by a Certified Access Specialist (CASp).
A CASp can inspect the subject Premises and determine whether the subject
Premises comply with all of the applicable construction-related accessibility
standards under state law.  Although state law does not require a CASp
inspection of the subject Premises, the commercial property owner or lessor may
not prohibit the lessee or tenant from obtaining a CASp inspection of the
subject Premises for the occupancy or potential occupancy of the lessee or
tenant, if requested by the lessee or tenant.  The parties shall mutually agree
on the arrangements for the time and manner of the CASp inspection, and the cost
of making any repairs necessary to correct violations of construction-related
accessibility standards within the Premises. Tenant shall not conduct or arrange
for any CASp inspection without first obtaining Landlord’s written consent of
the scope of any inspection or report to be issued.


071053\8589453v5 
19
 
 




--------------------------------------------------------------------------------






ARTICLE 22

ENTRY BY LANDLORD
Landlord reserves the right at all reasonable times and upon reasonable notice
to Tenant to enter the Premises upon at least twenty-four (24) hours advance
notice to Tenant to: (i) inspect them; (ii) show the Premises to prospective
purchasers, mortgagees or tenants, or to the ground or underlying lessors; (iii)
to post notices of nonresponsibility; or (iv) alter, improve or repair the
Premises or the Building if necessary to comply with current building codes or
other applicable laws, or for structural alterations, repairs or improvements to
the Building, or as Landlord may otherwise reasonably desire or deem necessary.
Notwithstanding anything to the contrary contained in this Article 22, Landlord
may enter the Premises at any time, without notice to Tenant, in emergency
situations and/or to perform other services required of Landlord pursuant to
this Lease. Any such entries shall be without the abatement of Rent and shall
include the right to take such reasonable steps as required to accomplish the
stated purposes; provided, however, Landlord shall use commercially reasonable
efforts to minimize any unreasonable interference with Tenant's use and
occupancy of the Premises as a result of any entry by Landlord permitted under
this Article 22. Tenant hereby waives any claims for damages or for any injuries
or inconvenience to or interference with Tenant's business, lost profits, any
loss of occupancy or quiet enjoyment of the Premises, and any other loss
occasioned thereby. For each of the above purposes, Landlord shall at all times
have a key with which to unlock all the doors in the Premises, excluding
Tenant's vaults, safes and special security areas designated in advance by
Tenant. In an emergency, Landlord shall have the right to enter without notice
and use any means that Landlord may deem proper to open the doors in and to the
Premises. Any entry into the Premises in the manner hereinbefore described shall
not be deemed to be a forcible or unlawful entry into, or a detainer of, the
Premises, or an actual or constructive eviction of Tenant from any portion of
the Premises.

ARTICLE 23

TENANT PARKING
Tenant may use the number of non-designated and non-exclusive parking spaces
specified in Section 11 of the Summary. Landlord shall exercise reasonable
efforts to ensure that such spaces are available to Tenant for its use, but
Landlord shall not be required to enforce Tenant's right to use the same. Tenant
shall not park or permit any parking of vehicles overnight.

ARTICLE 24

MISCELLANEOUS PROVISIONS
24.1    Terms; Captions. The necessary grammatical changes required to make the
provisions hereof apply either to corporations or partnerships or individuals,
men or women, as the case may require, shall in all cases be assumed as though
in each case fully expressed. The captions of Articles and Sections are for
convenience only and shall not be deemed to limit, construe, affect or alter the
meaning of such Articles and Sections.
24.2    Binding Effect. Each of the provisions of this Lease shall extend to and
shall, as the case may require, bind or inure to the benefit not only of
Landlord and of Tenant, but also of their respective successors or assigns,
provided this clause shall not permit any assignment by Tenant contrary to the
provisions of Article 14 of this Lease.
24.3    No Waiver. No waiver of any provision of this Lease shall be implied by
any failure of a party to enforce any remedy on account of the violation of such
provision, even if such violation shall continue or be repeated subsequently,
any waiver by a party of any provision of this Lease may only be in writing, and
no express waiver shall affect any provision other than the one specified in
such waiver and that one only for the time and in the manner specifically
stated. No receipt of monies by Landlord from Tenant after the termination of
this Lease shall in any way alter the length of the Lease Term or of Tenant's
right of possession hereunder or after the giving of any notice shall reinstate,
continue or extend the Lease Term or affect any notice given Tenant prior to the
receipt of such monies, it being agreed that after the service of notice or the
commencement of a suit or after final judgment for possession of the Premises,
Landlord may receive and collect any Rent due, and the payment of said Rent
shall not waive or affect said notice, suit or judgment.
24.4    Modification of Lease; Financials. Should any current or prospective
mortgagee or ground lessor for the Project require a modification or
modifications of this Lease, which modification or modifications will not cause
an increased cost or expense to Tenant or in any other way materially and
adversely change the rights and obligations of Tenant hereunder, then and in
such event, Tenant agrees that this Lease may be so modified and agrees to
execute whatever documents are reasonably required therefor and deliver the same
to Landlord within fifteen (15) days following the request therefor. Should
Landlord or any such current or prospective mortgagee or ground lessor require
execution of a short form of Lease for recording, containing, among other
customary provisions, the names of the parties, a description of the Premises
and the Lease Term, Tenant agrees to execute such short form of Lease and to
deliver the same to Landlord within fifteen (15) days following the request
therefor. In addition, upon request from time to time, Tenant agrees to provide
to Landlord, within fifteen (15) days of written request unless Tenant’s stock
is then publicly traded on a national stock exchange based in the United States
of America, current financial statements for Tenant, dated no earlier than one
(1) year prior to such request, certified as accurate by Tenant or, if
available, audited financial statements prepared by an independent certified
public accountant with copies of the auditor's statement. All such financial
statements will be delivered to Landlord and any such lender or purchaser in
confidence and shall only be used for purposes of evaluating the financial
strength of Tenant or of Guarantor, as applicable.


071053\8589453v5 
20
 
 




--------------------------------------------------------------------------------





24.5    Transfer of Landlord's Interest. Tenant acknowledges that Landlord has
the right to transfer all or any portion of its interest in the Project, the
Building and/or in this Lease, and Tenant agrees that in the event of any such
transfer, Landlord shall automatically be released from all liability under this
Lease and Tenant agrees to look solely to such transferee for the performance of
Landlord's obligations hereunder after the date of transfer. Without limiting
the generality of the foregoing, it is acknowledged and agreed that the
liability of Landlord under this Lease is limited to matters accruing during its
actual period of ownership of title to the Building. The liability of any
transferee of Landlord shall be limited to the interest of such transferee in
the Building and such transferee shall be without personal liability under this
Lease, and Tenant hereby expressly waives and releases such personal liability
on behalf of itself and all persons claiming by, through or under Tenant. Tenant
further acknowledges that Landlord may assign its interest in this Lease to a
mortgage lender as additional security and agrees that such an assignment shall
not release Landlord from its obligations hereunder and that Tenant shall
continue to look to Landlord for the performance of its obligations hereunder.
24.6    Prohibition Against Recording. Except as provided in Section 24.4 of
this Lease, neither this Lease, nor any memorandum, affidavit or other writing
with respect thereto, shall be recorded by Tenant or by anyone acting through,
under or on behalf of Tenant, and the recording thereof in violation of this
provision shall make this Lease null and void at Landlord's election. This
section is not applicable to securities law notice and reporting requirements.
24.7    Landlord's Title; Air Rights. Landlord's title is and always shall be
paramount to the title of Tenant. Nothing herein contained shall empower Tenant
to do any act which can, shall or may encumber the title of Landlord. No rights
to any view or to light or air over any property, whether belonging to Landlord
or any other person, are granted to Tenant by this Lease.
24.8    Tenant's Signs. Subject to the approval of all applicable governmental
entities, Landlord, and subject to all applicable governmental laws, rules,
regulations and codes, Tenant shall have the exclusive right to have Tenant's
name and logo (but no other markings) displayed on the existing monument sign
for the Building (the "Signage Monument"). Tenant shall be responsible, at
Tenant's sole cost, for all costs attributable to the insurance, lighting (if
applicable), maintenance and repair of the Signage Monument. The signage rights
granted to Tenant under this Section 24.8 are personal to the Tenant named
herein and any Permitted Transferee, and may not be otherwise assigned or
exercised by or to, or used by, any person or entity other than the Tenant named
herein (and any Permitted Transferee). Upon termination or expiration of this
Lease, or upon the earlier termination of Tenant's signage rights under this
Section 24.8, Landlord shall have the right to permanently remove Tenant's name
from the Signage Monument and to restore and repair all damage to the Signage
Monument resulting from such removal, and Tenant shall pay to Landlord, within
ten (10) days after demand, all costs incurred in connection with such removal,
restoration and repair. The location, quality, design, style, lighting and size
of such signs shall be subject to Landlord's prior written approval, in its
reasonable discretion. Upon the expiration or earlier termination of this Lease,
Tenant shall be responsible, at its sole cost and expense, for the removal of
such signage and the repair of all damage to the Building caused by such
removal. Except as set forth in Section 24.8.1 below, Tenant may not install any
signs on the exterior or roof of the Building, the Other Existing Building or
the Common Areas. Any signs, window coverings, or blinds (even if the same are
located behind the Landlord approved window coverings for the Building), or
other items visible from the exterior of the Building are subject to the prior
approval of Landlord, in its reasonable discretion.
24.8.1    Building Exterior Sign. Subject to the approval of all applicable
governmental authorities and Landlord, and compliance with all applicable
governmental laws and ordinances, all recorded covenants, conditions and
restrictions affecting the Building and/or Project, and the terms of this
Section 24.8.1, Tenant shall have the exclusive right to install, at Tenant's
cost, Tenant identification signage, but no other markings, on the exterior of
the Building in up to three (3) locations reasonably approved by Landlord (the
"Building Exterior Sign"). Tenant shall pay for all costs and expenses related
to the Building Exterior Sign, including, without limitation, costs of the
construction, installation, maintenance, insurance, utilities, repair and
replacement thereof. Tenant shall maintain the Building Exterior Sign in
compliance with all laws and subject to the applicable provisions of Articles 7
and 8 above.
24.8.1.1    Transferability. The rights to the Building Exterior Sign are
personal to the original Tenant executing this Lease and any Permitted
Transferee (hereafter "Original Tenant") and may not be otherwise transferred by
the Tenant or used by anyone else.
24.8.1.2    Insurance/Maintenance/Removal. Tenant shall be responsible, at its
sole cost and expense, for (i) maintaining insurance on the Building Exterior
Sign as part of the insurance required to be carried by Tenant pursuant to
Article 10 above, and (ii) the repair, maintenance and replacement, in
first-class order and condition, of the Building Exterior Sign. Should Tenant
fail to perform such maintenance, repairs and/or replacement, Landlord may, but
need not, perform such maintenance, repairs and/or replacements, and Tenant
shall pay Landlord the cost thereof, including a percentage of the cost thereof
sufficient to reimburse Landlord for all overhead, general conditions, fees and
other reasonable out-of-pocket costs or expenses arising from Landlord's
involvement with such maintenance, repairs and/or replacements forthwith within
thirty (30) days of being billed for same. Upon the expiration or earlier
termination of this Lease (or prior to such expiration or earlier termination,
upon Tenant's loss of its rights to the Building Exterior Sign pursuant to
Section 24.8.1.1 above), Tenant shall, at Tenant's sole cost and expense, cause
to be removed the Building Exterior Sign, and Tenant shall repair all damage
occasioned thereby and restore the portion of the Building and/or Project where
the Building Exterior Sign was located to its original condition prior to the
installation thereof. If Tenant fails to timely remove the Building Exterior
Sign and repair and restore the Building and/or Project as provided in the
immediately preceding sentence, Landlord may perform such work, and all
reasonable costs and expenses incurred by Landlord in so performing such work
shall be reimbursed by Tenant to Landlord within thirty (30) days after Tenant's
receipt of invoice therefor. The immediately preceding sentence shall survive
the expiration or earlier termination of this Lease.


071053\8589453v5 
21
 
 




--------------------------------------------------------------------------------





24.9    Relationship of Parties. Nothing contained in this Lease shall be deemed
or construed by the parties hereto or by any third party to create the
relationship of principal and agent, partnership, joint venturer or any
association between Landlord and Tenant, it being expressly understood and
agreed that neither the method of computation of Rent nor any act of the parties
hereto shall be deemed to create any relationship between Landlord and Tenant
other than the relationship of landlord and tenant.
24.10    Application of Payments. Landlord shall have the right to apply
payments received from Tenant pursuant to this Lease, regardless of Tenant's
designation of such payments, to satisfy any obligations of Tenant hereunder, in
such order and amounts as Landlord, in its sole discretion, may elect.
24.11    Time of Essence. Time is of the essence of this Lease and each of its
provisions.
24.12    Partial Invalidity. If any term, provision or condition contained in
this Lease shall, to any extent, be invalid or unenforceable, the remainder of
this Lease, or the application of such term, provision or condition to persons
or circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.
24.13    No Warranty. In executing and delivering this Lease, Tenant has not
relied on any representation, including, but not limited to, any representation
whatsoever as to the amount of any item comprising Additional Rent or the amount
of the Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord which is not set forth herein or in
one or more of the Exhibits attached hereto.
24.14    Landlord Exculpation. It is expressly understood and agreed that
notwithstanding anything in this Lease to the contrary, and notwithstanding any
applicable law to the contrary, the liability of Landlord and the Landlord
Parties hereunder (including any successor landlord) and any recourse by Tenant
against Landlord or the Landlord Parties shall be limited solely and exclusively
to an amount which is equal to the ownership interest of Landlord in the
Building (including any rents, profits and proceeds thereof), and neither
Landlord, nor any of the Landlord Parties shall have any personal liability
therefor, and Tenant hereby expressly waives and releases such personal
liability on behalf of itself and all persons claiming by, through or under
Tenant.
24.15    Entire Agreement. It is understood and acknowledged that there are no
oral agreements between the parties hereto affecting this Lease and this Lease
supersedes and cancels any and all previous negotiations, arrangements,
brochures, agreements and understandings, if any, between the parties hereto or
displayed by Landlord to Tenant with respect to the subject matter thereof, and
none thereof shall be used to interpret or construe this Lease. This Lease and
any side letter or separate agreement executed by Landlord and Tenant in
connection with this Lease and dated of even date herewith contain all of the
terms, covenants, conditions, warranties and agreements of the parties relating
in any manner to the rental, use and occupancy of the Premises, shall be
considered to be the only agreement between the parties hereto and their
representatives and agents, and none of the terms, covenants, conditions or
provisions of this Lease can be modified, deleted or added to except in writing
signed by the parties hereto. All negotiations and oral agreements acceptable to
both parties have been merged into and are included herein. There are no other
representations or warranties between the parties, and all reliance with respect
to representations is based totally upon the representations and agreements
contained in this Lease.
24.16    Right to Lease. Landlord reserves the absolute right to effect such
other tenancies in the Building, the Other Existing Building and/or in any other
buildings and/or any other portions of the Project as Landlord in the exercise
of its sole business judgment shall determine to best promote the interests of
the Project. Tenant does not rely on the fact, nor does Landlord represent, that
any specific tenant or type or number of tenants shall, during the Lease Term,
occupy any space in the Building, the Other Existing Building or Project.
24.17    Force Majeure. Any prevention, delay or stoppage due to strikes,
lockouts, labor disputes, acts of God, inability to obtain services, labor, or
materials or reasonable substitutes therefor, governmental actions, civil
commotions, fire or other casualty, and other causes beyond the reasonable
control of the party obligated to perform, except with respect to the
obligations imposed with regard to Rent and other charges to be paid by Tenant
pursuant to this Lease and except with respect to Tenant's obligations under the
Tenant Work Letter (collectively, the "Force Majeure"), notwithstanding anything
to the contrary contained in this Lease, shall excuse the performance of such
party for a period equal to any such prevention, delay or stoppage and,
therefore, if this Lease specifies a time period for performance of an
obligation of either party, that time period shall be extended by the period of
any delay in such party's performance caused by a Force Majeure.
24.18    Waiver of Redemption by Tenant. Tenant hereby waives for Tenant and for
all those claiming under Tenant all right now or hereafter existing to redeem by
order or judgment of any court or by any legal process or writ, Tenant's right
of occupancy of the Premises after any termination of this Lease.
24.19    Notices. All notices, demands, statements or communications
(collectively, "Notices") given or required to be given by either party to the
other hereunder shall be in writing, shall be sent by United States certified or
registered mail, postage prepaid, return receipt requested, or delivered
personally (i) to Tenant at the appropriate address set forth in Section 5 of
the Summary, or to such other place as Tenant may from time to time designate in
a Notice to Landlord; or (ii) to Landlord at the addresses set forth in
Section 3 of the Summary, or to such other firm or to such other place as
Landlord may from time to time designate in a Notice to Tenant. Any Notice will
be deemed given on the date it is mailed as provided in this Section 24.19 or
upon the date personal delivery is made. If Tenant


071053\8589453v5 
22
 
 




--------------------------------------------------------------------------------





is notified of the identity and address of Landlord's mortgagee or ground or
underlying lessor, Tenant shall give to such mortgagee or ground or underlying
lessor written notice of any default by Landlord under the terms of this Lease
by registered or certified mail, and such mortgagee or ground or underlying
lessor shall be given a reasonable opportunity to cure such default prior to
Tenant's exercising any remedy available to Tenant.
24.20    Joint and Several. If there is more than one Tenant, the obligations
imposed upon Tenant under this Lease shall be joint and several.
24.21    Authority. If Tenant is a corporation or partnership, each individual
executing this Lease on behalf of Tenant hereby represents and warrants that
Tenant is a duly formed and existing entity qualified to do business in the
state in which the Project is located and that Tenant has full right and
authority to execute and deliver this Lease and that each person signing on
behalf of Tenant is authorized to do so. Tenant confirms that it is not in
violation of any executive order or similar governmental regulation or law,
which prohibits terrorism or transactions with suspected or confirmed terrorists
or terrorist entities or with persons or organizations that are associated with,
or that provide any form of support to, terrorists. Tenant further confirms that
it will comply throughout the Term of this Lease, with all governmental laws,
rules or regulations governing transactions or business dealings with any
suspected or confirmed terrorists or terrorist entities, as identified from time
to time by the U.S. Treasury Department's Office of Foreign Assets Control or
any other applicable governmental entity.
24.22    Jury Trial; Attorneys' Fees. IF EITHER PARTY COMMENCES LITIGATION
AGAINST THE OTHER FOR THE SPECIFIC PERFORMANCE OF THIS LEASE, FOR DAMAGES FOR
THE BREACH HEREOF OR OTHERWISE FOR ENFORCEMENT OF ANY REMEDY HEREUNDER, THE
PARTIES HERETO AGREE TO AND HEREBY DO WAIVE ANY RIGHT TO A TRIAL BY JURY. In the
event of any such commencement of litigation, the prevailing party shall be
entitled to recover from the other party such costs and reasonable attorneys'
fees as may have been incurred, including any and all costs incurred in
enforcing, perfecting and executing such judgment.
24.23    Governing Law. This Lease shall be construed and enforced in accordance
with the laws of the state in which the Project is located.
24.24    Submission of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of or an option for lease,
and it is not effective as a lease or otherwise until execution and delivery by
both Landlord and Tenant and Landlord's lender holding a lien with respect to
the Building has approved this Lease and the terms and conditions hereof.
24.25    Brokers. Landlord and Tenant hereby warrant to each other that they
have had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 12 of the Summary (the "Brokers"), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Lease. Each party agrees to indemnify and defend the other party
against and hold the other party harmless from any and all claims, demands,
losses, liabilities, lawsuits, judgments, and costs and expenses (including
without limitation reasonable attorneys' fees) with respect to any leasing
commission or equivalent compensation alleged to be owing on account of the
indemnifying party's dealings with any real estate broker or agent other than
the Brokers. Tenant further represents and warrants to Landlord that Tenant will
not receive (i) any portion of any potential brokerage commission or finder's
fee payable to the Broker in connection with this Lease, or (ii) any other form
of compensation or incentive from the Broker with respect to this transaction.
24.26    Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not be entitled to make any repairs or perform any acts hereunder
at Landlord's expense or to any setoff of the Rent or other amounts owing
hereunder against Landlord; provided, however, that the foregoing shall in no
way impair the right of Tenant to commence a separate action against Landlord
for any violation by Landlord of the provisions hereof so long as notice is
first given to Landlord and any holder of a mortgage or deed of trust covering
the Building, Project or any portion thereof, of whose address Tenant has
theretofore been notified, and an opportunity is granted to Landlord and such
holder to correct such violations as provided above.
24.27    Building Name and Signage. Landlord shall have the right at any time to
change the name of the Other Existing Building and/or Project (but shall not
name or change the name of the Building) and to install, affix and maintain any
and all signs on the exterior of the Other Existing Building and/or Project and
any portion of the Project as Landlord may, in Landlord's sole discretion,
desire. Tenant shall not use the names of the Other Existing Building and/or
Project or use pictures or illustrations of the Other Existing Building and/or
Project in advertising or other publicity, without the prior written consent of
Landlord.
24.28    Approvals. Whenever the Lease requires an approval, consent,
determination, selection or judgment by either Landlord or Tenant, unless
another standard is expressly set forth, such approval, consent, determination,
selection or judgment and any conditions imposed thereby shall be reasonable and
shall not be unreasonably withheld or delayed and, in exercising any right or
remedy hereunder, each party shall at all times act reasonably and in good
faith.
24.29    Landlord's Construction. It is specifically understood and agreed that
Landlord has no obligation and has made no promises to alter, remodel, improve,
renovate, repair or decorate the Premises, Building, the Other Existing
Building, Project, or any part thereof and that no representations or warranties
respecting the condition of the Premises, the Building, the Other Existing
Building, and/or Project have been made by Landlord to Tenant, except as


071053\8589453v5 
23
 
 




--------------------------------------------------------------------------------





specifically set forth in this Lease. However, Tenant acknowledges that Landlord
may from time to time, at Landlord's sole option, renovate, improve, alter, or
modify (collectively, the "Renovations") the Building, Premises, the Other
Existing Building, and/or Project, including without limitation the Parking
Facilities, Common Areas, systems and equipment, roof, and structural portions
of the same, which Renovations may include, without limitation, (i) modifying
the Common Areas and tenant spaces to comply with applicable laws and
regulations, including regulations relating to the physically disabled, seismic
conditions, and building safety and security, and (ii) installing new carpeting,
lighting, and wall coverings in the Building Common Areas, and in connection
with such Renovations, Landlord may, among other things, erect scaffolding or
other necessary structures in the Building, the Other Existing Building and/or
Project, limit or eliminate access to portions of the Project, including
portions of the Common Areas, or perform work in the Building, the Other
Existing Building and/or Project, which work may create noise, dust or leave
debris in the Building, the Other Existing Building and/or Project. Tenant
hereby agrees that such Renovations and Landlord's actions in connection with
such Renovations shall in no way constitute a constructive eviction of Tenant
nor entitle Tenant to any abatement of Rent. Landlord shall have no
responsibility or for any reason be liable to Tenant for any direct or indirect
injury to or interference with Tenant's business arising from the Renovations,
nor shall Tenant be entitled to any compensation or damages from Landlord for
loss of the use of the whole or any part of the Premises or of Tenant's personal
property or improvements resulting from the Renovations or Landlord's actions in
connection with such Renovations, or for any inconvenience or annoyance
occasioned by such Renovations or Landlord's actions in connection with such
Renovations. Landlord shall use commercially reasonable efforts to minimize any
unreasonable interference with Tenant's use and occupancy of the Premises as a
result of any Renovations by Landlord permitted under this Section 24.29.
24.30    Financing Contingency. Landlord and Tenant acknowledge and agree that
the effectiveness of this Lease is expressly conditioned and contingent on
Landlord's receipt of written approval of the Lease from its lenders. Landlord
shall diligently pursue such approvals but Landlord shall not be subject to any
liability in the event Landlord is unable to obtain all such approvals.
///continued on next page///






071053\8589453v5 
24
 
 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.
 
"LANDLORD":
 
 
 
 
AUTOMATION PARKWAY OWNER LLC,
 
a Delaware limited liability company,
 
 
 
 
 
 
 
By:
/s/ Arvind Chary
 
Name: Arvind Chary
 
Its: Authorized Signatory

 
"TENANT":
 
 
 
 
QUANTENNA COMMUNICATIONS, INC.,
 
a Delaware limited liability company,
 
 
 
 
 
 
 
By:
/s/ Tom MacMitchell
 
Name:
Tom MacMitchell
 
Its:
General Counsel
 
 
 
 
By:
/s/ Sean Sobers
 
Name:
Sean Sobers
 
Its:
CFO

*** If Tenant is a CORPORATION, the authorized officers must sign on behalf of
the corporation and indicate the capacity in which they are signing. The Lease
must be executed by the chairman of the board, president or vice president and
the chief financial officer, secretary, assistant treasurer or assistant
secretary, unless the bylaws or a resolution of the board of directors shall
otherwise provide, in which event, the bylaws or a certified copy of the
resolution, as the case may be, must be attached to this Lease.










071053\8589453v5 
1
 
 




--------------------------------------------------------------------------------






qtnanewleaseexhibita001.jpg [qtnanewleaseexhibita001.jpg]










--------------------------------------------------------------------------------





qtnanewleaseexhibita002.jpg [qtnanewleaseexhibita002.jpg]










--------------------------------------------------------------------------------






EXHIBIT B
TENANT WORK LETTER
This Work Letter ("Work Letter") sets forth the terms and conditions relating to
the construction of improvements for the Premises. All references in this Work
Letter to the "Lease" shall mean the relevant portions of the Lease to which
this Work Letter is attached as Exhibit B.
SECTION 1
BASE, SHELL AND CORE
Tenant hereby accepts the base, shell and core (i) of the Premises and (ii) of
the floor(s) of the Building on which the Premises are located (collectively,
the “Base, Shell and Core”), in its current “AS-IS” condition existing as of the
date of the Lease and the Lease Commencement Date. Except for the Tenant
Improvement Allowance set forth below, Landlord shall not be obligated to make
or pay for any alterations or improvements to the Premises, the Building, the
Project or the Real Property.
SECTION 2
TENANT IMPROVEMENTS
2.1    Tenant Improvement Allowance. Tenant shall be entitled to a one-time
tenant improvement allowance (the "Tenant Improvement Allowance") in the amount
of up to, but not exceeding $12.00 per rentable square foot of the Premises
(i.e., up to $1,010,496.00, based on 84,208 rentable square feet in the
Premises), for the costs relating to the initial design and construction of
Tenant's improvements which are permanently affixed to the Premises (the "Tenant
Improvements"). In no event shall Landlord be obligated to make disbursements
pursuant to this Work Letter in a total amount which exceeds the Tenant
Improvement Allowance. Tenant shall not be entitled to receive any cash payment
or credit against Rent or otherwise for any portion of the Tenant Improvement
Allowance which is not used to pay for the Tenant Improvement Allowance Items
(as such term is defined below). Notwithstanding the foregoing, following
completion of the Tenant Improvements, in the event a portion of the Tenant
Improvement Allowance remains unused, then up to $252,624.00 (i.e., 25% of the
Tenant Improvement Allowance) of such unused portion of the Tenant Improvement
Allowance may be utilized by Tenant for furniture, fixtures, equipment, moving
expenses, and telecommunications or other cabling.
2.2    Disbursement of the Tenant Improvement Allowance. Except as otherwise set
forth in this Work Letter, the Tenant Improvement Allowance shall be disbursed
by Landlord (each of which disbursement shall be made pursuant to Landlord's
standard disbursement process), only for the following items and costs
(collectively, the "Tenant Improvement Allowance Items"):
2.2.1    payment of the fees of the "Architect" and the "Engineers", as those
terms are defined in Section 3.1 of this Work Letter, and payment of the fees
incurred by, and the cost of documents and materials supplied by, Landlord and
Landlord's consultants in connection with the preparation and review of the
"Construction Drawings", as that term is defined in Section 3.1 of this Work
Letter;
2.2.2    the payment of plan check, permit and license fees relating to
construction of the Tenant Improvements;
2.2.3    the cost of construction of the Tenant Improvements, including, without
limitation, contractors' fees and general conditions, testing and inspection
costs, costs of utilities, trash removal, parking and hoists, and the costs of
after-hours freight elevator usage;
2.2.4    the cost of any changes in the Base, Shell and Core when such changes
are required by the Construction Drawings (including if such changes are due to
the fact that such work is prepared on an unoccupied basis), such cost to
include all direct architectural and/or engineering fees and expenses incurred
in connection therewith;
2.2.5    the cost of any changes to the Construction Drawings or Tenant
Improvements required by Code or any other applicable laws;
2.2.6    sales and use taxes and Title 24 fees;
2.2.7    the costs and expenses associated with complying with all national,
state and local codes, including California Energy Code, Title 24, including,
without limitation, all costs associated with any lighting or HVAC retrofits
required thereby;
2.2.8    the "Landlord Supervision Fee", as that term is defined in
Section 4.3.2 of this Work Letter; and
2.2.9    all other costs to be expended by Landlord in connection with the
construction of the Tenant Improvements.


071053\8589453v5 
1
 
 




--------------------------------------------------------------------------------





2.3    Specifications for Building Standard Components. Landlord has established
specifications (the "Specifications") for the Building standard components to be
used in the construction of the Tenant Improvements in the Premises, which
Specifications have been received by Tenant. Unless otherwise agreed to by
Landlord, the Tenant Improvements shall comply with the Specifications. Landlord
may make changes to the Specifications from time to time.
SECTION 3
CONSTRUCTION DRAWINGS
3.1    Selection of Architect/Construction Drawings. Landlord shall retain an
architect/space planner (the "Architect") to prepare the "Construction
Drawings", as that term is defined in this Section 3.1. Landlord shall retain
Landlord's engineering consultants (the "Engineers") to prepare all plans and
engineering working drawings relating to the structural, mechanical, electrical,
plumbing, HVAC, lifesafety, and sprinkler work in the Premises. The plans and
drawings to be prepared by Architect and the Engineers hereunder shall be known
collectively as the "Construction Drawings". Notwithstanding that any
Construction Drawings are reviewed by Landlord or prepared by its Architect,
Engineers and consultants, and notwithstanding any advice or assistance which
may be rendered to Tenant by Landlord or Landlord's Architect, Engineers, and
consultants, Landlord shall have no liability whatsoever in connection therewith
and shall not be responsible for any omissions or errors contained in the
Construction Drawings.
3.2    Final Space Plan. Within five (5) business days of the full execution and
delivery of the Lease by Landlord and Tenant, Tenant shall meet with Landlord's
Architect and provide Landlord's Architect with information regarding the
preliminary layout and designation of all proposed offices, rooms and other
partitioning, and their intended use and equipment to be contained therein (the
"Information"). Landlord and Architect shall, based on such Information (subject
to changes reasonably required by Landlord), prepare the final space plan for
Tenant Improvements in the Premises (collectively, the "Final Space Plan"),
which Final Space Plan shall include a layout and designation of all offices,
rooms and other partitioning, their intended use, and equipment to be contained
therein, and shall deliver the Final Space Plan to Tenant for Tenant's approval.
Tenant shall approve or reasonably disapprove the Final Space Plan or any
revisions thereto within five (5) business days after Landlord delivers the
Final Space Plan or such revisions to Tenant; provided, however, that Tenant may
only disapprove the Final Space Plan to the extent the same is not (subject to
changes reasonably required by Landlord) in substantial conformance with the
Information provided by Tenant to Architect ("Space Plan Design Problem").
Tenant's failure to disapprove the Final Space Plan for any Space Plan Design
Problem or any revisions thereto by written notice to Landlord (which notice
shall specify in detail the reasonable reasons for Tenant's disapproval
pertaining to any Space Plan Design Problem) within said five (5) business day
period shall be deemed to constitute Tenant's approval of the Final Space Plan
or such revisions.
3.3    Final Working Drawings. Based on the Final Space Plan, Landlord shall
cause the Architect and the Engineers to complete the architectural and
engineering drawings for the Premises, and Architect shall compile a fully
coordinated set of architectural, structural, mechanical, electrical and
plumbing working drawings in a form which is complete to allow subcontractors to
bid on the work and to obtain all applicable permits (collectively, the "Final
Working Drawings") and shall submit the same to Tenant for Tenant's approval.
The Final Working Drawings shall incorporate modifications to the Final Space
Plan as necessary to comply with the floor load and other structural and system
requirements of the Building. To the extent that the finishes and specifications
are not completely set forth in the Final Space Plan for any portion of the
Tenant Improvements depicted thereon, the actual specifications and finish work
shall be in accordance with the Specifications. Tenant shall approve or
reasonably disapprove the Final Working Drawings or any revisions thereto within
five (5) business days after Landlord delivers the Final Working Drawings or any
revisions thereto to Tenant; provided, however, that Tenant may only disapprove
the Final Working Drawings to the extent the same are not (subject to changes
reasonably required by Landlord) in substantial conformance with the Final Space
Plan ("Working Drawing Design Problem"). Tenant's failure to reasonably
disapprove the Final Working Drawings or any revisions thereto by written notice
to Landlord (which notice shall specify in detail the reasonable reasons for
Tenant's disapproval pertaining to any Working Drawing Design Problem) within
said five (5) business day period shall be deemed to constitute Tenant's
approval of the Final Working Drawings or such revisions.
3.4    Approved Working Drawings. The Final Working Drawings shall be approved
or deemed approved by Tenant (the "Approved Working Drawings") prior to the
commencement of the construction of the Tenant Improvements. Landlord shall
cause the Architect to submit the Approved Working Drawing to the applicable
local governmental agency for all applicable building permits necessary to allow
"Contractor", as that term is defined in Section 4.1 of this Work Letter, to
commence and fully complete the construction of the Tenant Improvements (the
"Permits"). No changes, modifications or alterations in the Approved Working
Drawings may be made without the prior written consent of Landlord, provided
that Landlord may withhold its consent, in its sole discretion, to any change in
the Approved Working Drawings, if such change would directly or indirectly delay
the Substantial Completion of the Premises (unless Tenant agrees in writing that
any such delays resulting from the changes and requested changes constitute
Tenant Delays).
3.5    Time Deadlines. Tenant shall use its best efforts to cooperate with
Architect, the Engineers, and Landlord to complete all phases of the
Construction Drawings and the permitting process and to receive the Permits, and
with Contractor, for approval of the "Cost Proposal", as that term is defined in
Section 4.2 below as soon as possible after the execution of the Lease and, in
this regard, to the extent Landlord considers such meeting(s) to be reasonably
necessary, Tenant shall meet with Landlord on a weekly basis to discuss Tenant's
progress in connection with the same.


071053\8589453v5 
2
 
 




--------------------------------------------------------------------------------





SECTION 4
CONSTRUCTION OF THE TENANT IMPROVEMENTS
4.1    Contractor. Landlord shall select and retain a general contractor to
construct the Tenant Improvements in Landlord’s sole discretion. Landlord shall
deliver to Tenant notice of its selection of the contractor upon such selection,
which contractor shall thereafter be the "Contractor" hereunder.
4.2    Cost Proposal. After the Approved Working Drawings are signed by Landlord
and Tenant, Landlord shall provide Tenant with a cost proposal in accordance
with the Approved Working Drawings, which cost proposal shall include, as nearly
as possible, the cost of all Tenant Improvement Allowance Items to be incurred
by Tenant in connection with the construction of the Tenant Improvements (the
"Cost Proposal"). Notwithstanding the foregoing, portions of the cost of the
Tenant Improvements may be delivered to Tenant as such portions of the Tenant
Improvements are priced by Contractor (on an individual item-by-item or
trade-by-trade basis), even before the Approved Working Drawings are completed
(the "Partial Cost Proposal"). Tenant shall approve and deliver the Cost
Proposal to Landlord within five (5) business days of the receipt of the same
(or, as to a Partial Cost Proposal, within two (2) business days of receipt of
the same). The date by which Tenant must approve and deliver the Cost Proposal,
or the last Partial Cost Proposal to Landlord, as the case may be, shall be
known hereafter as the "Cost Proposal Delivery Date". The total of all Partial
Cost Proposals, if any, shall be known as the Cost Proposal.
4.3    Construction of Tenant Improvements by Landlord's Contractor under the
Supervision of Landlord.
4.3.1    Over-Allowance Amount. On the Cost Proposal Delivery Date, Tenant shall
deliver to Landlord cash in an amount (the "Over-Allowance Amount") equal to the
difference between (i) the amount of the Cost Proposal and (ii) the amount of
the Tenant Improvement Allowance (less any portion thereof already disbursed by
Landlord, or in the process of being disbursed by Landlord, on or before the
Cost Proposal Delivery Date). The Over-Allowance Amount shall be disbursed by
Landlord prior to the disbursement of any then remaining portion of the Tenant
Improvement Allowance, and such disbursement shall be pursuant to the same
procedure as the Tenant Improvement Allowance. In the event that, after the Cost
Proposal Date, any revisions, changes, or substitutions shall be made to the
Construction Drawings or the Tenant Improvements, any additional costs which
arise in connection with such revisions, changes or substitutions shall be added
to the Cost Proposal and shall be paid by Tenant to Landlord immediately upon
Landlord's request to the extent such additional costs increase any existing
Over-Allowance Amount or result in an Over-Allowance Amount. Following
completion of the Tenant Improvements, Landlord shall deliver to Tenant a final
cost statement which shall indicate the final costs of the Tenant Improvement
Allowance Items, and if such cost statement indicates that Tenant has underpaid
or overpaid the Over-Allowance Amount, then within ten (10) business days after
receipt of such statement, Tenant shall deliver to Landlord the amount of such
underpayment or Landlord shall return to Tenant the amount of such overpayment,
as the case may be.
4.3.2    Landlord Supervision. After Landlord selects the Contractor, Landlord
shall independently retain Contractor to construct the Tenant Improvements in
accordance with the Approved Working Drawings and the Cost Proposal and Landlord
shall supervise the construction by Contractor, and Tenant shall pay a
construction supervision and management fee (the "Landlord Supervision Fee") to
Landlord in an amount equal to the product of (i) five percent (5%) and (ii) an
amount equal to the Tenant Improvement Allowance plus the Over-Allowance Amount
(as such Over-Allowance Amount may increase pursuant to the terms of this Work
Letter).
4.3.3    Contractor's Warranties and Guarantees. Landlord shall cause the
Contractor performing the Tenant Improvements to warrant that the Tenant
Improvements will be free from any defects for a period of one year following
completion. Landlord hereby assigns to Tenant all warranties and guarantees by
Contractor relating to the Tenant Improvements, which assignment shall be on a
non‑exclusive basis such that the warranties and guarantees may be enforced by
Landlord and/or Tenant, and Tenant hereby waives all claims against Landlord
relating to, or arising out of the construction of, the Tenant Improvements.
SECTION 5
SUBSTANTIAL COMPLETION; LEASE COMMENCEMENT DATE
5.1    Substantial Completion. For purposes of the Lease, including for purposes
of determining the Lease Commencement Date (as set forth in Section 7.2 of the
Summary), the Premises shall be "Ready for Occupancy" upon Substantial
Completion of the Premises. For purposes of the Lease, "Substantial Completion"
of the Premises shall occur upon (i) the completion of construction of the
Tenant Improvements in the Premises pursuant to the Approved Working Drawings,
with the exception of any punchlist items and any tenant fixtures,
work-stations, built-in furniture, or equipment to be installed by Tenant or
under the supervision of Contractor, and (ii) Landlord has obtained from the
appropriate governmental authority a temporary, conditional or final certificate
of occupancy or signed building permit (or equivalent), if one is required, for
the Tenant Improvements permitting occupancy of the Premises by Tenant.
5.2    Tenant Delays. If there shall be a delay or there are delays in the
Substantial Completion of the Premises as a direct, indirect, partial, or total
result of any of the following (collectively, "Tenant Delays"):
5.2.1    Tenant's failure to timely approve any matter requiring Tenant's
approval, including a Partial Cost Proposal or the Cost Proposal and/or Tenant's
failure to timely perform any other obligation or act required of Tenant
hereunder;


071053\8589453v5 
3
 
 




--------------------------------------------------------------------------------





5.2.2    a breach by Tenant of the terms of this Work Letter or the Lease
(including, without limitation, any anticipatory breach by Tenant described in
Section 6.5 below);
5.2.3    Tenant's request for changes in the Construction Drawings;
5.2.4    Tenant's requirement for materials, components, finishes or
improvements which are not available in a reasonable time (based upon the
anticipated date of the Lease Commencement Date) or which are different from, or
not included in, the Specifications;
5.2.5    changes to the Base, Shell and Core required by the Approved Working
Drawings;
5.2.6    any changes in the Construction Drawings and/or the Tenant Improvements
required by (i) applicable laws if such changes are directly attributable to
Tenant's use of the Premises or Tenant's specialized tenant improvement(s) (as
reasonably determined by Landlord), and/or (ii) Landlord pursuant to Section 4.2
above; or
5.2.7    any other acts or omissions of Tenant, or its agents, or employees;


then, notwithstanding anything to the contrary set forth in the Lease and
regardless of the actual date of the Substantial Completion of the Premises, the
Lease Commencement Date (as set forth in Section 7.2 of the Summary) shall be
deemed to be the date the Lease Commencement Date would have occurred if no
Tenant Delay or Delays, as set forth above, had occurred.
SECTION 6
MISCELLANEOUS
6.1    Tenant's Entry Into the Premises Prior to Substantial Completion. Subject
to the terms hereof and provided that Tenant and its agents do not interfere
with, or delay, Contractor's work in the Building and the Premises, at
Landlord's reasonable discretion, Contractor shall allow Tenant access to the
Premises prior to the Substantial Completion of the Premises for the purpose of
Tenant installing Tenant’s furniture, fixtures and equipment (including Tenant's
data and telephone equipment) and otherwise readying the Premises for Tenant’s
occupancy. Prior to Tenant's entry into the Premises as permitted by the terms
of this Section 6.1, Tenant shall submit a schedule to Landlord and Contractor,
for their approval, which schedule shall detail the timing and purpose of
Tenant's entry. In connection with any such entry, Tenant acknowledges and
agrees that Tenant's employees, agents, contractors, consultants, workmen,
mechanics, suppliers and invitees shall fully cooperate, work in harmony and
not, in any manner, interfere with Landlord or Landlord's Contractor, agents or
representatives in performing work in the Project, the Building and the
Premises, or interfere with the general operation of the Building and/or the
Project. If at any time any such person representing Tenant shall not be
cooperative or shall otherwise cause or threaten to cause any such disharmony or
interference, including, without limitation, labor disharmony, and Tenant fails
to immediately institute and maintain corrective actions as directed by
Landlord, then Landlord may revoke Tenant's entry rights upon twenty-four (24)
hours' prior written notice to Tenant. Tenant acknowledges and agrees that any
such entry into and occupancy of the Premises or any portion thereof by Tenant
or any person or entity working for or on behalf of Tenant shall be deemed to be
subject to all of the terms, covenants, conditions and provisions of the Lease,
excluding only the covenant to pay Rent (until the occurrence of the Lease
Commencement Date). Tenant further acknowledges and agrees that Landlord shall
not be liable for any injury, loss or damage which may occur to any of Tenant's
work made in or about the Premises in connection with such entry or to any
property placed therein prior to the Lease Commencement Date, the same being at
Tenant's sole risk and liability. Tenant shall be liable to Landlord for any
damage to any portion of the Premises, including the Tenant Improvement work,
caused by Tenant or any of Tenant's employees, agents, contractors, consultants,
workmen, mechanics, suppliers and invitees. In the event that the performance of
Tenant's work in connection with such entry causes extra costs to be incurred by
Landlord or requires the use of any Building services, Tenant shall promptly
reimburse Landlord for such extra costs and/or shall pay Landlord for such
Building services at Landlord's standard rates then in effect. In addition,
Tenant shall hold Landlord harmless from and indemnify, protect and defend
Landlord against any loss or damage to the Building or Premises and against
injury to any persons caused by Tenant's actions pursuant to this Section 6.1.
6.2    Tenant's Representative. Tenant has designated _________________________
as its sole representative with respect to the matters set forth in this Work
Letter, who shall have full authority and responsibility to act on behalf of the
Tenant as required in this Work Letter.
6.3    Landlord's Representative. Landlord has designated Vanessa Reyes as its
sole representative with respect to the matters set forth in this Work Letter,
who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Work Letter.
6.4    Time of the Essence in This Work Letter. Unless otherwise indicated, all
references herein to a "number of days" shall mean and refer to calendar days.
In all instances where Tenant is required to approve or deliver an item, if no
written notice of approval is given or the item is not delivered within the
stated time period, at Landlord's sole option, at the end of said period the
item shall automatically be deemed approved or delivered by Tenant and the next
succeeding time period shall commence.
6.5    Tenant's Lease Default. Notwithstanding any provision to the contrary
contained in the Lease, if an event of default by Tenant as described in
Section 19.1 of the Lease or any default by Tenant under this Work Letter
(which, for purposes hereof, shall include, without limitation, the delivery by
Tenant to Landlord of any oral or written


071053\8589453v5 
4
 
 




--------------------------------------------------------------------------------





notice instructing Landlord to cease the design and/or construction of the
Tenant Improvements and/or that Tenant does not intend to occupy the Premises,
and/or any other anticipatory breach of the Lease) has occurred at any time on
or before the Substantial Completion of the Premises, then (i) in addition to
all other rights and remedies granted to Landlord pursuant to the Lease, at law
and/or in equity, Landlord shall have the right to withhold payment of all or
any portion of the Tenant Improvement Allowance and/or Landlord may cause
Contractor to cease the construction of the Premises (in which case, Tenant
shall be responsible for any delay in the Substantial Completion of the Premises
caused by such work stoppage as set forth in Section 5.2 of this Work Letter),
and (ii) all other obligations of Landlord under the terms of this Work Letter
shall be forgiven until such time as such default is cured pursuant to the terms
of the Lease (in which case, Tenant shall be responsible for any delay in the
Substantial Completion of the Premises caused by such inaction by Landlord). In
addition, if the Lease is terminated prior to the Lease Commencement Date, for
any reason due to a default by Tenant as described in Section 19.1 of the Lease
or under this Work Letter (including, without limitation, any anticipatory
breach described above in this Section 6.5), then (A) Tenant shall be liable to
Landlord for all damages available to Landlord pursuant to the Lease and
otherwise available to Landlord at law and/or in equity by reason of a default
by Tenant under the Lease or this Work Letter (including, without limitation,
the remedies available to Landlord pursuant to California Civil Code Section
1951.2), and (B) Tenant shall pay to Landlord, as Additional Rent under the
Lease, within five (5) days of receipt of a statement therefor, any and all
costs incurred by Landlord (including any portion of the Tenant Improvement
Allowance disbursed by Landlord) and not reimbursed or otherwise paid by Tenant
through the date of such termination in connection with the Tenant Improvements
to the extent planned, installed and/or constructed as of such date of
termination, including, but not limited to, any costs related to the removal of
all or any portion of the Tenant Improvements and restoration costs related
thereto. For purposes of calculating the damages available to Landlord under
California Civil Code 1951.2, the Lease Commencement Date shall be deemed to be
the date which the Lease Commencement Date would have otherwise occurred but for
such default by Tenant.
6.6    Termination. Notwithstanding anything in the Lease (including this Work
Letter) to the contrary, Tenant acknowledges and agrees that Landlord shall have
the right to terminate the Lease by giving Tenant written notice of the exercise
of such option (in which event the Lease shall cease and terminate as of the
date of such notice) in the event Landlord is unable to obtain the Permits for
the Tenant Improvements within one hundred eighty (180) days from the date of
the full execution and delivery of the Lease by Landlord and Tenant. Upon such
termination, the parties shall be relieved of all further obligations under the
Lease except for those obligations under the Lease which expressly survive the
expiration or sooner termination of the Lease.




071053\8589453v5 
5
 
 




--------------------------------------------------------------------------------








EXHIBIT C
AMENDMENT TO LEASE


THIS AMENDMENT TO LEASE ("Amendment") is made and entered into effective as of
_________________, 20__, by and between AUTOMATION PARKWAY OWNER LLC, a Delaware
limited liability company ("Landlord") and QUANTENNA COMMUNICATIONS, INC., a
Delaware corporation ("Tenant").
R E C I T A L S :
A.    Landlord and Tenant entered into that certain Office Lease dated as of
February __, 2017 (the "Lease") pursuant to which Landlord leased to Tenant and
Tenant leased from Landlord certain "Premises", as described in the Lease, in
that certain Building located at 1704 Automation Parkway, San Jose, California
95131.
B.    Except as otherwise set forth herein, all capitalized terms used in this
Amendment shall have the same meaning as such terms have in the Lease.
C.    Landlord and Tenant desire to amend the Lease to confirm the commencement
and expiration dates of the term, as hereinafter provided.
NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.    Confirmation of Dates. The parties hereby confirm that (a) the Premises
are Ready for Occupancy, and (b) the term of the Lease commenced as of
____________________ (the "Lease Commencement Date") for a term of
_________________________ ending on _______________________ (unless sooner
terminated as provided in the Lease).
2.    No Further Modification. Except as set forth in this Amendment, all of the
terms and provisions of the Lease shall remain unmodified and in full force and
effect.
IN WITNESS WHEREOF, this Amendment to Lease has been executed as of the day and
year first above written.
 
"LANDLORD":
 
 
 
 
AUTOMATION PARKWAY OWNER LLC,
 
a Delaware limited liability company,
 
 
 
 
 
 
 
By:
DO NOT SIGN
 
Name:
 
 
Its:
 

 
"TENANT":
 
 
 
 
QUANTENNA COMMUNICATIONS, INC.,
 
a Delaware limited liability company,
 
 
 
 
 
 
 
By:
DO NOT SIGN
 
Name:
 
 
Its:
 
 
 
 
 
By:
DO NOT SIGN
 
Name:
 
 
Its:
 





071053\8589453v5 
1
 
 




--------------------------------------------------------------------------------






EXHIBIT D
RULES AND REGULATIONS


Tenant shall faithfully observe and comply with the following Rules and
Regulations. Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the Building or Real Property.
1.Tenant shall not place any lock(s) on any door, or install any security system
(including, without limitation, card key systems, alarms or security cameras),
in the Premises or Building without Landlord's prior written consent, which
consent shall not be unreasonably withheld, and Landlord shall have the right to
retain at all times and to use keys or other access codes or devices to all
locks and/or security system within and into the Premises. All keys shall be
returned to Landlord at the expiration or early termination of this Lease.
Further, if and to the extent Tenant re-keys, re-programs or otherwise changes
any locks at the Project, Tenant shall be obligated to restore all such locks
and key systems to be consistent with the master lock and key system at the
Building, all at Tenant's sole cost and expense.
2.All doors opening to public corridors shall be kept closed at all times except
for normal ingress and egress to the Premises, unless electrical hold backs have
been installed. Sidewalks, doorways, vestibules, halls, stairways and other
similar areas shall not be obstructed by Tenant or used by Tenant for any
purpose other than ingress and egress to and from the Premises.
3.Tenant, its employees and agents must be sure that the doors to the Building
are securely closed and locked when leaving the Premises if it is after the
normal hours of business for the Building.
4.Landlord shall have the right to prescribe the weight, size and position of
all safes and other heavy property brought into the Building. Safes and other
heavy objects shall, if considered necessary by Landlord, stand on supports of
such thickness as is necessary to properly distribute the weight. Landlord will
not be responsible for loss of or damage to any such safe or property in any
case. All damage done to any part of the Building, its contents, occupants or
visitors by moving or maintaining any such safe or other property shall be the
sole responsibility of Tenant and any expense of said damage or injury shall be
borne by Tenant.
5.Landlord shall have the right to control and operate the public portions of
the Project, the public facilities, and any other facilities furnished for the
common use of tenants, in such manner as is customary for comparable buildings
in the vicinity of the Building.
6.No signs, advertisements or notices shall be painted or affixed to windows,
doors or other parts of the Building, except those of such color, size, style
and in such places as are first approved in writing by Landlord.
7.The requirements of Tenant will be attended to only upon application at the
management office of the Real Property or at such office location designated by
Landlord.
8.Tenant shall not disturb, solicit, or canvass any occupant of the Project and
shall cooperate with Landlord or Landlord's agents to prevent same.
9.The toilet rooms, urinals, wash bowls and other apparatus shall not be used
for any purpose other than that for which they were constructed, and no foreign
substance of any kind whatsoever shall be thrown therein. The expense of any
breakage, stoppage or damage resulting from the violation of this rule shall be
borne by the tenant who, or whose employees or agents, shall have caused it.
10.Tenant shall not overload the floor of the Premises. Tenant shall not mark,
drive nails or screws, or drill into the partitions, woodwork or plaster or in
any way deface the Premises or any part thereof without Landlord's consent first
had and obtained; provided, however, Landlord's prior consent shall not be
required with respect to Tenant's placement of pictures and other normal office
wall hangings on the interior walls of the Premises (but at the end of the Term,
Tenant shall repair any holes and other damage to the Premises resulting
therefrom).
11.Except for vending machines intended for the sole use of Tenant's employees
and invitees, no vending machine. Tenant shall not install, operate or maintain
in the Premises or in any other area of the Building, electrical equipment that
would overload the electrical system beyond its capacity for proper, efficient
and safe operation as determined solely by Landlord.
12.Tenant shall not use any method of heating or air conditioning other than
that which meet federal, state and local code.
13.No inflammable, explosive or dangerous fluids or substances shall be used or
kept by Tenant in the Premises, Building or about the Property, except for those
substances as are typically found in similar premises used for general office
purposes and are being used by Tenant in a safe manner and in accordance with
all applicable Laws, rules and regulations. Tenant shall not, without Landlord's
prior written consent, use, store, install, spill, remove, release or dispose
of, within or about the Premises or any other portion of the Property, any
asbestos-containing materials or any solid, liquid or gaseous material now or
subsequently considered toxic or hazardous under the provisions of 42 U.S.C.
Section 9601 et seq. or any other applicable environmental Laws which may now or
later be in effect. Tenant shall


071053\8589453v5 
1
 
 




--------------------------------------------------------------------------------





comply with all Laws pertaining to and governing the use of these materials by
Tenant, and shall remain solely liable for the costs of abatement and removal.
14.Tenant shall not use, keep or permit to be used or kept, any foul or noxious
gas or substance in or on the Premises, or permit or allow the Premises to be
occupied or used in a manner reasonably offensive or objectionable other
occupants of the Project by reason of noise, odors, or vibrations, or interfere
in any way with other tenants or those having business therewith.
15.Tenant shall not use or occupy the Premises in any manner or for any purpose
which might injure the reputation or impair the present or future value of the
Premises or the Building. Tenant shall not use, or permit any part of the
Premises to be used, for lodging, sleeping or for any illegal purpose.
16.The Premises be used for the storage of merchandise, for lodging or for any
improper, objectionable or immoral purposes. Underwriters' laboratory-approved
equipment and microwave ovens may be used in the Premises for heating food and
brewing coffee, tea, hot chocolate and similar beverages, provided that such use
is in accordance with all applicable federal, state and city laws, codes,
ordinances, rules and regulations.
17.Landlord will approve where and how telephone and telegraph wires and other
cabling are to be introduced to the Premises. No boring or cutting for wires
shall be allowed without the consent of Landlord. The location of telephone,
call boxes and other office equipment and/or systems affixed to the Premises
shall be subject to the approval of Landlord. Tenant shall not use more than its
proportionate share of telephone lines and other telecommunication facilities
available to service the Building.
18.Landlord reserves the right to exclude or expel from the Project any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs, or who shall in any manner do any act in violation of any of
these Rules and Regulations or cause harm to Building occupants and/or property.
19.All contractors, contractor's representatives and installation technicians
performing work in the Building shall be subject to Landlord's prior approval,
which approval shall not be unreasonably withheld, and shall be required to
comply with Landlord's standard rules, regulations, policies and procedures,
which may be revised from time to time.
20.Tenant, its employees and agents shall not loiter in the entrances or
corridors, nor in any way obstruct the sidewalks, lobby, halls, stairways or
elevators, and shall use the same only as a means of ingress and egress for the
Premises.
21.Tenant at all times shall maintain the entire Premises in a neat and clean,
first class condition, free of debris. Tenant shall not place items, including,
without limitation, any boxes, files, trash receptacles or loose cabling or
wiring, in or near any window to the Premises which would be visible anywhere
from the exterior of the Premises.
22.Tenant shall comply with and participate in any program for metering or
otherwise measuring the use of utilities and services, including, without
limitation, programs requiring the disclosure or reporting of the use of any
utilities or services. Tenant shall also cooperate and comply with, participate
in, and assist in the implementation of (and take no action that is inconsistent
with, or which would result in Landlord, the Building and/or the Real Property
failing to comply with the requirements of) any conservation, sustainability,
recycling, energy efficiency, and waste reduction programs, environmental
protection efforts and/or other programs that are in place and/or implemented
from time to time at the Building and/or the Real Property, including, without
limitation, any required reporting, disclosure, rating or compliance system or
program (including, but not limited to any LEED [Leadership in Energy and
Environmental Design] rating or compliance system, including those currently
coordinated through the U.S. Green Building Council).
23.Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations reasonably established by Landlord or any
governmental agency.
24.Tenant shall assume any and all responsibility for protecting the Premises
from theft, robbery and pilferage, which includes keeping doors locked and other
means of entry to the Premises closed, when the Premises are not occupied, or
when the Premises' entry is not manned by Tenant on a regular basis.
25.No awnings or other projection shall be attached to the outside walls of the
Building without the prior written consent of Landlord. No curtains, blinds,
shades or screens shall be attached to or hung in, or used in connection with,
any window or door of the Premises without the prior written consent of
Landlord. The sashes, sash doors, skylights, windows, and doors that reflect or
admit light and air into the halls, passageways or other public places in the
Building shall not be covered or obstructed by Tenant, nor shall any bottles,
parcels or other articles be placed on the windowsills. All electrical ceiling
fixtures hung in offices or spaces along the perimeter of the Building must be
fluorescent and/or of a quality, type, design and bulb color approved by
Landlord.
26.The washing and/or detailing of or, the installation of windshields, radios,
telephones in or general work on, automobiles shall not be allowed on the Real
Property, except under specific arrangement with Landlord.
27.Food vendors shall be allowed in the Building upon receipt of a written
request from the Tenant. The food vendor shall service only the tenants that
have a written request on file in the management office of the Real Property.
Under no circumstance shall the food vendor display their products in a public
or Common Area including corridors and elevator lobbies. Any failure to comply
with this rule shall result in immediate permanent withdrawal of the vendor


071053\8589453v5 
2
 
 




--------------------------------------------------------------------------------





from the Building. Tenants shall obtain ice, drinking water, linen, barbering,
shoe polishing, floor polishing, cleaning, janitorial, plant care or other
similar services only from vendors who have registered with the Building office
and who have been approved by Landlord for provision of such services in the
Premises.
28.Tenant must comply with requests by the Landlord concerning the informing of
their employees of items of importance to the Landlord.
29.Tenant shall comply with any non-smoking ordinance adopted by any applicable
governmental authority. Neither Tenant nor its agents, employees, contractors,
guests or invitees shall smoke or permit smoking in the Common Areas, unless the
Common Areas have been declared a designated smoking area by Landlord, nor shall
the above parties allow smoke from the Premises to emanate into the Common Areas
or any other part of the Building. Landlord shall have the right to designate
the Building (including the Premises) as a non-smoking building.
30.Tenant shall not take any action which would violate Landlord's labor
contracts or which would cause a work stoppage, picketing, labor disruption or
dispute, or interfere with Landlord's or any other tenant's or occupant's
business or with the rights and privileges of any person lawfully in the
Building ("Labor Disruption"). Tenant shall take the actions necessary to
resolve the Labor Disruption, and shall have pickets removed and, at the request
of Landlord, immediately terminate any work in the Premises that gave rise to
the Labor Disruption, until Landlord gives its written consent for the work to
resume. Tenant shall have no claim for damages against Landlord or and its
trustees, members, principals, beneficiaries, partners, officers, directors,
employees, Mortgagees, or agents.
31.No tents, shacks, temporary or permanent structures of any kind shall be
allowed on the Real Property. No personal belongings may be left unattended in
any Common Areas.
32.Landlord shall have the right to prohibit the use of the name of the Building
or any other publicity by Tenant that in Landlord's sole opinion may impair the
reputation of the Building or its desirability. Upon written notice from
Landlord, Tenant shall refrain from and discontinue such publicity immediately.
33.Landlord shall have the right to designate and approve standard window
coverings for the Premises and to establish rules to assure that the Building
presents a uniform exterior appearance. Tenant shall ensure, to the extent
reasonably practicable, that window coverings are closed on windows in the
Premises while they are exposed to the direct rays of the sun.
PARKING RULES AND REGULATIONS
(i)    Landlord reserves the right to establish and reasonably change the hours
for the parking areas, on a non-discriminatory basis, from time to time. Tenant
shall not store or permit its employees to store any automobiles in the parking
areas without the prior written consent of the operator. Except for emergency
repairs, Tenant and its employees shall not perform any work on any automobiles
while located in the parking areas, or on the Property. The Parking Facilities
may not be used by Tenant or its agents for overnight parking of vehicles. If it
is necessary for Tenant or its employees to leave an automobile in the Parking
Facility overnight, Tenant shall provide the operator with prior notice thereof
designating the license plate number and model of such automobile.
(ii)    Tenant (including Tenant's agents) will use the parking spaces solely
for the purpose of parking passenger model cars, small vans and small trucks and
will comply in all respects with any reasonable rules and regulations that may
be promulgated by Landlord from time to time with respect to the Parking
Facilities.
(iii)    Cars must be parked entirely within the stall lines painted on the
floor, and only small cars may be parked in areas reserved for small cars.
(iv)    All directional signs and arrows must be observed.
(v)    The speed limit shall be 5 miles per hour.
(vi)    Parking spaces reserved for handicapped persons must be used only by
vehicles properly designated.
(vii)    Parking is prohibited in all areas not expressly designated for
parking, including without limitation:
(a)    areas not striped for parking;
(b)    aisles;
(c)    where "no parking" signs are posted;
(d)    ramps; and
(e)    loading zones.
(viii)    Neither Landlord nor any operator of the Parking Facilities within the
Project, as the same are designated and modified by Landlord, in its sole
discretion, from time to time will be liable for loss of or damage to any
vehicle or any contents of such vehicle or accessories to any such vehicle, or
any property left in any of the Parking Facilities, resulting from fire, theft,
vandalism, accident, conduct of other users of the Parking Facilities and other
persons, or any other casualty or cause. Further, Tenant understands and agrees
that: (i) Landlord will not be obligated to provide any traffic control,
security protection or operator for the Parking Facilities; (ii) Tenant uses the
Parking Facilities at its own risk; and (iii) Landlord will not be liable for
personal injury or death, or theft, loss of or damage to property. Tenant
indemnifies and agrees to hold Landlord, any operator of the Parking Facilities
and their respective agents harmless


071053\8589453v5 
3
 
 




--------------------------------------------------------------------------------





from and against any and all claims, demands, and actions arising out of the use
of the Parking Facilities by Tenant and its agents, whether brought by any of
such persons or any other person.
(ix)    Tenant will ensure that any vehicle parked in any of the parking spaces
will be kept in proper repair and will not leak excessive amounts of oil or
grease or any amount of gasoline. If any of the parking spaces are at any time
used: (i) for any purpose other than parking as provided above; (ii) in any way
or manner reasonably objectionable to Landlord; or (iii) by Tenant after default
by Tenant under the Lease, Landlord, in addition to any other rights otherwise
available to Landlord, may consider such default an event of default under the
Lease.
(x)    Tenant's right to use the Parking Facilities will be in common with other
tenants of the Project and with other parties permitted by Landlord to use the
Parking Facilities. Landlord reserves the right to assign and reassign, from
time to time, particular parking spaces for use by persons selected by Landlord,
provided that Tenant's rights under the Lease are preserved. Landlord will not
be liable to Tenant for any unavailability of Tenant's designated spaces, if
any, nor will any unavailability entitle Tenant to any refund, deduction, or
allowance. Tenant will not park in any numbered space or any space designated
as: RESERVED, HANDICAPPED, VISITORS ONLY, or LIMITED TIME PARKING (or similar
designation).
(xi)    If the Parking Facilities are damaged or destroyed, or if the use of the
Parking Facilities is limited or prohibited by any governmental authority, or
the use or operation of the Parking Facilities is limited or prevented by
strikes or other labor difficulties or other causes beyond Landlord's control,
Tenant's inability to use the parking spaces will not subject Landlord or any
operator of the Parking Facilities to any liability to Tenant and will not
relieve Tenant of any of its obligations under the Lease and the Lease will
remain in full force and effect. Tenant will pay to Landlord upon demand, and
subject to Section 10.4, Tenant shall be responsible for any damage to the
Parking Facilities, or any equipment, fixtures, or signs used in connection with
the Parking Facilities and any adjoining buildings or structures that is caused
by Tenant or any of its agents.
(xii)    Tenant has no right to assign or sublicense any of its rights in the
parking passes, except as part of a permitted assignment or sublease of the
Lease; however, Tenant may allocate the parking passes among its employees.
(xiii)    Tenant shall be responsible for the observance of all of the foregoing
rules by Tenant's employees, agents, clients, customers, invitees or guests.
Landlord may waive any one or more of these Rules and Regulations for the
benefit of any particular tenant or tenants, but no such waiver by Landlord
shall be construed as a waiver of such Rules and Regulations in favor of any
other tenant or tenants, nor prevent Landlord from thereafter enforcing any such
Rules or Regulations against any or all tenants of the Building and/or Real
Property. Landlord reserves the right at any time to change or rescind any one
or more of these Rules and Regulations, or to make such other and further
reasonable Rules and Regulations as in Landlord's judgment may from time to time
be necessary for the management, safety, care and cleanliness of the Premises,
Building and Real Property, and for the preservation of good order therein, as
well as for the convenience of other occupants and tenants therein. Landlord
shall not be responsible to Tenant or to any other person for the nonobservance
of the Rules and Regulations by another tenant or other person. Tenant shall be
deemed to have read these Rules and Regulations and to have agreed to abide by
them as a condition of its occupancy of the Premises.




071053\8589453v5 
4
 
 




--------------------------------------------------------------------------------






EXHIBIT E
FORM OF SNDA


SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT
THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”)
is entered into as of ________________, 201__ (the “Effective Date”) by and
between [STARWOOD PROPERTY MORTGAGE, L.L.C., a Delaware limited liability
company] (together with its successors and assigns, the “Lender”), and
___________________________, a __________________ (together with its permitted
successors and assigns, the “Tenant”), with reference to the following facts:
A.    _______________________, a ___________________, whose address is
______________________________ (the “Landlord”) owns fee simple title or a
leasehold interest in the real property described in Exhibit “A” attached hereto
(the “Property”).
B.    Lender is the current holder of a loan to Landlord in the original
principal amount of ______________________ Dollars ($______________) (the
“Loan”).
C.    The Loan is secured by, among other things, that certain [Mortgage and
Assignment of Leases and Rents and Security Agreement] dated _________, 20__ in
favor of Lender, recorded on __________, 20__ in the _________ County Clerk’s
Office as Instrument Number _____________ in Book _______, Page _______ (as may
be further amended, increased, renewed, extended, spread, consolidated, severed,
restated, or otherwise changed from time to time, the “Mortgage”).
D.    Pursuant to that certain [Lease] effective ______________, (the “Lease”)
[as amended by _________], Landlord demised to Tenant a portion of the Property
consisting of the following (the “Leased Premises”):
________________________________________.
E.    Tenant and Lender desire to agree upon the relative priorities of their
interests in the Property and their rights and obligations if certain events
occur.
NOW, THEREFORE, for good and sufficient consideration, Tenant and Lender agree:
Definitions. The following terms shall have the following meanings for purposes
of this Agreement.
Foreclosure Event. A “Foreclosure Event” means: (i) foreclosure under the
Mortgage; (ii) any other exercise by Lender of rights and remedies (whether
under the Mortgage or under applicable law, including bankruptcy law) as holder
of the Loan and/or the Mortgage, as a result of which a Successor Landlord
becomes owner of the Property; or (iii) delivery by Landlord to Lender (or its
designee or nominee) of a deed or other conveyance of Landlord’s interest in the
Property in lieu of any of the foregoing.
Former Landlord. A “Former Landlord” means Landlord and any other party that was
landlord under the Lease at any time before the occurrence of any attornment
under this Agreement.
Offset Right. An “Offset Right” means any right or alleged right of Tenant to
any offset, defense (other than one arising from actual payment and performance,
which payment and performance would bind a Successor Landlord pursuant to this
Agreement), claim, counterclaim, reduction, deduction, or abatement against
Tenant’s payment of Rent or performance of Tenant’s other obligations under the
Lease, arising (whether under the Lease or under applicable law) from Landlord’s
breach or default under the Lease.
Rent. The “Rent” means any fixed rent, base rent or additional rent under the
Lease.
Successor Landlord. A “Successor Landlord” means any party that becomes owner of
the Property as the result of a Foreclosure Event.


071053\8589453v5 
1
 
 




--------------------------------------------------------------------------------





Termination Right. A “Termination Right” means any right of Tenant to cancel or
terminate the Lease or to claim a partial or total eviction arising (whether
under the Lease or under applicable law) from Landlord’s breach or default under
the Lease; provided, however, that Termination Right shall not include the
exercise of any express contractual rights under the Lease, including those
relating to any fire, casualty or condemnation..
Other Capitalized Terms. If any capitalized term is used in this Agreement and
no separate definition is contained in this Agreement, then such term shall have
the same respective definition as set forth in the Lease.
Subordination. The Lease, as the same may hereafter be modified, amended or
extended, shall be, and shall at all times remain, subject and subordinate to
the terms conditions and provisions of the Mortgage, the lien imposed by the
Mortgage, and all advances made under the Mortgage.
Nondisturbance, Recognition and Attornment.
No Exercise of Mortgage Remedies Against Tenant. So long as the Tenant is not in
default under this Agreement or under the Lease beyond any applicable grace or
cure periods (an “Event of Default”), Lender (i) shall not terminate or disturb
Tenant’s possession of the Leased Premises under the Lease, except in accordance
with the terms of the Lease and this Agreement and (ii) shall not name or join
Tenant as a defendant in any exercise of Lender’s rights and remedies arising
upon a default under the Mortgage unless applicable law requires Tenant to be
made a party thereto as a condition to proceeding against Landlord or
prosecuting such rights and remedies. In the latter case, Lender may join Tenant
as a defendant in such action only for such purpose and not to terminate the
Lease or otherwise adversely affect Tenant’s rights under the Lease or this
Agreement in such action.
Recognition and Attornment. Upon Successor Landlord taking title to the Property
(i) Successor Landlord shall be bound to Tenant under all the terms and
conditions of the Lease (except as provided in this Agreement); (ii) Tenant
shall recognize and attorn to Successor Landlord as Tenant’s direct landlord
under the Lease as affected by this Agreement; and (iii) the Lease shall
continue in full force and effect as a direct lease, in accordance with its
terms (except as provided in this Agreement), between Successor Landlord and
Tenant. Tenant hereby acknowledges notice that pursuant to the Mortgage and
assignment of rents, leases and profits, Landlord has granted to the Lender an
absolute, present assignment of the Lease and Rents which provides that Tenant
continue making payments of Rents and other amounts owed by Tenant under the
Lease to or at the direction of the Landlord and to recognize the rights of
Landlord under the Lease until notified otherwise in writing by the Lender.
After receipt of such notice from Lender, the Tenant shall thereafter make all
such payments directly to the Lender or as the Lender may otherwise direct,
without any further inquiry on the part of the Tenant. Landlord consents to the
foregoing and waives any right, claim or demand which Landlord may have against
Tenant by reason of such payments to Lender or as Lender directs.
Further Documentation. The provisions of this Article 3 shall be effective and
self-operative without any need for Successor Landlord or Tenant to execute any
further documents. Tenant and Successor Landlord shall, however, confirm the
provisions of this Article 3 in writing upon request by either of them within
ten (10) days of such request.
Protection of Successor Landlord. Notwithstanding anything to the contrary in
the Lease or the Mortgage, Successor Landlord shall not be liable for or bound
by any of the following matters:
Claims Against Former Landlord. Any Offset Right that Tenant may have against
any Former Landlord relating to any event or occurrence before the date of
attornment, including any claim for damages of any kind whatsoever as the result
of any breach by Former Landlord that occurred before the date of attornment.
The foregoing shall not limit either (i) Tenant’s right to exercise against
Successor Landlord any Offset Right otherwise available to Tenant because of
events occurring after the date of attornment or (ii) Successor Landlord’s
obligation to correct any conditions that existed as of the date of attornment
and violate Successor Landlord’s continuing obligations as landlord under the
Lease.


071053\8589453v5 
2
 
 




--------------------------------------------------------------------------------





Prepayments. Any payment of Rent that Tenant may have made to Former Landlord
more than thirty (30) days before the date such Rent was first due and payable
under the Lease with respect to any period after the date of attornment other
than, and only to the extent that, the Lease expressly required such a
prepayment.
Payment; Security Deposit; Work. Any obligation: (i) to pay Tenant any sum(s)
that any Former Landlord owed to Tenant unless such sums, if any, shall have
been actually delivered to Lender by way of an assumption of escrow accounts or
otherwise; (ii) with respect to any security deposited with Former Landlord,
unless such security deposit was actually delivered to Lender; (iii) to commence
or complete any initial construction of improvements in the Leased Premises or
any expansion or rehabilitation of existing improvements thereon; (iv) to
reconstruct or repair improvements following a fire, casualty or condemnation;
or (v) arising from representations and warranties related to Former Landlord.
Modification, Amendment or Waiver. Any modification or amendment of the Lease,
or any waiver of the terms of the Lease, made without Lender’s prior written
consent.
Exculpation of Successor Landlord. Notwithstanding anything to the contrary in
this Agreement or the Lease, Successor Landlord’s obligations and liability
under the Lease shall never extend beyond Successor Landlord’s (or its
successors’ or assigns’) interest, if any, in the Leased Premises from time to
time, including insurance and condemnation proceeds, security deposits, escrows,
Successor Landlord’s interest in the Lease, and the proceeds from any sale,
lease or other disposition of the Property (or any portion thereof) by Successor
Landlord (collectively, the “Successor Landlord’s Interest”). Tenant shall look
exclusively to Successor Landlord’s Interest (or that of its successors and
assigns) for payment or discharge of any obligations of Successor Landlord under
the Lease as affected by this Agreement. If Tenant obtains any money judgment
against Successor Landlord with respect to the Lease or the relationship between
Successor Landlord and Tenant, then Tenant shall look solely to Successor
Landlord’s Interest (or that of its successors and assigns) to collect such
judgment. Tenant shall not collect or attempt to collect any such judgment out
of any other assets of Successor Landlord.
Lender’s Right to Cure. Notwithstanding anything to the contrary in the Lease or
this Agreement, before exercising any Offset Right or Termination Right:
Notice to Lender. Tenant shall provide Lender with notice of the breach or
default by Landlord giving rise to same (the “Default Notice”) and, thereafter,
the opportunity to cure such breach or default as provided for below.
Lender’s Cure Period. After Lender receives a Default Notice, Lender shall have
a period of thirty (30) days beyond the time available to Landlord under the
Lease in which to cure the breach or default by Landlord. Lender shall have no
obligation to cure (and shall have no liability or obligation for not curing)
any breach or default by Landlord, except to the extent that Lender agrees or
undertakes otherwise in writing. In addition, as to any breach or default by
Landlord the cure of which requires possession and control of the Property,
provided that Lender undertakes by written notice to Tenant to exercise
reasonable efforts to cure or cause to be cured by a receiver such breach or
default within the period permitted by this paragraph, Lender’s cure period
shall continue for such additional time (the “Extended Cure Period”) as Lender
may reasonably require to either: (i) obtain possession and control of the
Property with due diligence and thereafter cure the breach or default with
reasonable diligence and continuity; or (ii) obtain the appointment of a
receiver and give such receiver a reasonable period of time in which to cure the
default.
Miscellaneous.
Notices. Any notice or request given or demand made under this Agreement by one
party to the other shall be in writing, and may be given or served by
hand-delivered personal service, or by depositing the same with a reliable
overnight courier service or by deposit in the United States mail, postpaid,
registered or certified mail, and addressed to the party to be notified, with
return receipt requested or by telefax transmission, with the original machine-
generated transmit confirmation report as evidence of transmission. Notice
deposited in the mail in the manner hereinabove described shall be effective
from and after the expiration of three (3) days after it is so deposited;
provided, however, delivery by overnight courier service shall be deemed
effective on


071053\8589453v5 
3
 
 




--------------------------------------------------------------------------------





the next succeeding business day after it is so deposited and notice by personal
service or telefax transmission shall be deemed effective when delivered to its
addressee or within two (2) hours after its transmission unless given after 3:00
p.m. on a business day, in which case it shall be deemed effective at 9:00 a.m.
on the next business day. For purposes of notice, the addresses and telefax
number of the parties shall, until changed as herein provided, be as follows:
If to the Lender, at:
 
[Starwood Property Mortgage, L.L.C.]
 
591 W. Putnam Avenue
 
Greenwich, CT 06830
 
Attention: Mary Anne Carlin
 
Telecopy No.: (203) 485-51

If to the Tenant, at:
 
 
 
 
 
 
 
 
 
 
Attention:
 
 
Telecopy No.: (___)
 

Successors and Assigns. This Agreement shall bind and benefit the parties, their
successors and assigns, any Successor Landlord, and its successors and assigns.
If Lender assigns the Mortgage, then upon delivery to Tenant of written notice
thereof accompanied by the assignee’s written assumption of all obligations
under this Agreement, all liability of the assignor shall terminate.
Entire Agreement. This Agreement constitutes the entire agreement between Lender
and Tenant regarding the subordination of the Lease to the Mortgage and the
rights and obligations of Tenant and Lender as to the subject matter of this
Agreement.
Interaction with Lease and with Mortgage. If this Agreement conflicts with the
Lease, then this Agreement shall govern as between the parties and any Successor
Landlord, including upon any attornment pursuant to this Agreement. This
Agreement supersedes, and constitutes full compliance with, any provisions in
the Lease that provide for subordination of the Lease to, or for delivery of
nondisturbance agreements by the holder of, the Mortgage.
Lender’s Rights and Obligations. Except as expressly provided for in this
Agreement, Lender shall have no obligations to Tenant with respect to the Lease.
If an attornment occurs pursuant to this Agreement, then all rights and
obligations of Lender under this Agreement shall terminate, without thereby
affecting in any way the rights and obligations of Successor Landlord provided
for in this Agreement.
Interpretation; Governing Law. The interpretation, validity and enforcement of
this Agreement shall be governed by and construed under the internal laws of the
State in which the Leased Premises are located, excluding such State’s
principles of conflict of laws.
Amendments. This Agreement may be amended, discharged or terminated, or any of
its provisions waived, only by a written instrument executed by the party to be
charged.
Due Authorization. Tenant represents to Lender that it has full authority to
enter into this Agreement, which has been duly authorized by all necessary
actions. Lender represents to Tenant that it has full authority to enter into
this Agreement, which has been duly authorized by all necessary actions.
Execution. This Agreement may be executed in any number of counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.
[THIS SPACE INTENTIONALLY LEFT BLANK]


071053\8589453v5 
4
 
 




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Lender and Tenant have caused this Agreement to be executed
as of the date first above written.
 
LENDER:
 
 
 
 
[STARWOOD PROPERTY MORTGAGE, L.L.C., a Delaware limited liability company]
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:

 
TENANT:
 
 
 
 
[___________________________________]
 
a____________________________________
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:





071053\8589453v5 
5
 
 




--------------------------------------------------------------------------------





LANDLORD’S CONSENT
Landlord consents and agrees to the foregoing Agreement, which was entered into
at Landlord’s request. The foregoing Agreement shall not alter, waive or
diminish any of Landlord’s obligations under the Mortgage or the Lease. The
above Agreement discharges any obligations of Lender under the Mortgage and
related loan documents to enter into a nondisturbance agreement with Tenant.
Landlord is not a party to the above Agreement.
 
 
 
LANDLORD:
 
 
 
 
 
 
 
 
[___________________________________]
 
 
 
a____________________________________
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
Title:
Dated:
______________, 201_
 
 
 
 
 
 
 
 



071053\8589453v5 
6
 
 




--------------------------------------------------------------------------------





LENDER’S ACKNOWLEDGMENT
STATE OF _____________    )
) ss.
COUNTY OF ___________    )


On the ___ day of _______ in the year _______ before me, the undersigned, a
Notary Public in and for said state, personally appeared
________________________, proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.
 
 
 
Signature of Notary Public





071053\8589453v5 
7
 
 




--------------------------------------------------------------------------------





TENANT’S ACKNOWLEDGMENT
STATE OF _____________    )
) ss.
COUNTY OF ___________    )


On the ___ day of _______ in the year _______ before me, the undersigned, a
Notary Public in and for said state, personally appeared
________________________, proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.
 
 
 
Signature of Notary Public





071053\8589453v5 
8
 
 




--------------------------------------------------------------------------------





LANDLORD’S ACKNOWLEDGMENT
STATE OF _____________    )
) ss.
COUNTY OF ___________    )


On the ___ day of _______ in the year _______ before me, the undersigned, a
Notary Public in and for said state, personally appeared
________________________, proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.
 
 
 
Signature of Notary Public





071053\8589453v5 
9
 
 




--------------------------------------------------------------------------------





LIST OF EXHIBITS
If any exhibit is not attached hereto at the time of execution of this
Agreement, it may thereafter be attached by written agreement of the parties,
evidenced by initialing said exhibit.
Exhibit “A” - Legal Description of the Land








071053\8589453v5 
10
 
 




--------------------------------------------------------------------------------






RIDER 1
EXTENSION OPTION


This Rider 1 (the "Rider") is incorporated as a part of that certain Office
Lease dated February __, 2017, (the "Lease"), by and between AUTOMATION PARKWAY
OWNER LLC, a Delaware limited liability company ("Landlord"), and QUANTENNA
COMMUNICATIONS, INC., a Delaware corporation ("Tenant"), for the leasing of
those certain premises located at 1704 Automation Parkway, San Jose, California,
as more particularly described in the Lease (the "Premises"). Any capitalized
terms used herein and not otherwise defined herein shall have the meaning
ascribed to such terms as set forth in the Lease.
1.    Grant of Extension Option. Subject to the provisions, limitations and
conditions set forth in this Rider, Tenant shall have one (1) option (the
"Extension Option") to extend the initial Lease Term for six (6) years (the
"Extension Term").
2.    Tenant's Extension Option Notice. Tenant shall have the right to deliver
written notice to Landlord of its intent to exercise this Extension Option (the
"Extension Option Notice"). If Landlord does not receive the Extension Option
Notice from Tenant on a date which is no earlier than twenty-one (21) months and
no less than eighteen (18) months prior to the expiration of the initial Lease
Term, all rights under this Extension Option shall automatically terminate and
shall be of no further force or effect. Upon the proper exercise of this
Extension Option, subject to the provisions, limitations and conditions set
forth in this Rider, the Lease Term shall be extended for the Extension Term.
3.    Establishing the Initial Base Rent for the Extension Term. The initial
Base Rent for the Extension Term shall be equal to the then Fair Market Rental
Rate, as hereinafter defined. As used herein, the "Fair Market Rental Rate"
payable by Tenant for the Extension Term shall mean the Base Rent for non-equity
office and R&D tenants, as of the commencement of the lease term for the
Extension Term, comparable in size, location and quality to the Premises for a
comparable term, which comparable space is located in other comparable
first-class buildings in the vicinity of the Building, taking into consideration
all out-of-pocket concessions generally being granted at such time for such
comparable space, including the condition and value of existing tenant
improvements in the Premises. The Fair Market Rental Rate shall include the
periodic rental increases that would be included for space leased for the period
of the Extension Term.
If Landlord and Tenant are unable to agree on the Fair Market Rental Rate for
the Extension Term within ten (10) days of receipt by Landlord of the Extension
Option Notice for the Extension Term, Landlord and Tenant each, at its cost and
by giving notice to the other party, shall appoint a competent and impartial
commercial real estate broker (hereinafter "broker") with at least ten (10)
years' full-time commercial real estate brokerage experience in the geographical
area of the Premises to set the Fair Market Rental Rate for the space and term
at issue. If either Landlord or Tenant does not appoint a broker within ten (10)
days after the other party has given notice of the name of its broker, the
single broker appointed shall be the sole broker and shall conclusively
determine the Fair Market Rental Rate for the Extension Term. If two (2) brokers
are appointed by Landlord and Tenant as stated in this paragraph, they shall
meet promptly and attempt to set the Fair Market Rental Rate. In addition, if
either of the first two (2) brokers fails to submit their opinion of the Fair
Market Rental Rate within the time frames set forth below, then the single Fair
Market Rental Rate submitted shall automatically be the initial monthly Base
Rent for the Extension Term and shall be binding upon Landlord and Tenant. If
the two (2) brokers are unable to agree within ten (10) days after the second
broker has been appointed, they shall attempt to select a third broker, meeting
the qualifications stated in this paragraph within ten (10) days after the last
day the two (2) brokers are given to set the Fair Market Rental Rate. If the two
(2) brokers are unable to agree on the third broker, either Landlord or Tenant
by giving ten (10) days' written notice to the other party, can apply to the
Presiding Judge of the Superior Court of the county in which the Premises is
located for the selection of a third broker who meets the qualifications stated
in this paragraph. Landlord and Tenant each shall bear one-half (½) of the cost
of appointing the third broker and of paying the third broker's fee. The third
broker, however selected, shall be a person who has not previously acted in any
capacity for either Landlord or Tenant. Within fifteen (15) days after the
selection of the third broker, the third broker shall select one of the two Fair
Market Rental Rates submitted by the first two brokers as the Fair Market Rental
Rate for the space and term at issue. The determination of the Fair Market
Rental Rate by the third broker shall be conclusive and binding upon Landlord
and Tenant.
In no event shall the monthly Base Rent for any period of the Extension Term as
determined pursuant to this Rider, be less than the highest monthly Base Rent
charged during the initial term of the Lease plus an escalation amount equal to
the last escalation amount of Base Rent charged during the preceding term of the
Lease. Upon determination of the initial monthly Base Rent for the Extension
Term in accordance with the terms outlined above, Landlord and Tenant shall
immediately execute, at Landlord's sole option, either the standard lease
agreement then in use by Landlord, or an amendment to the Lease. Such new lease
agreement or amendment, as the case may be, shall set forth among other things,
the initial monthly Base Rent for the Extension Term and the actual commencement
date and expiration date of the Extension Term. Tenant shall have no other right
to extend the Lease Term under this Rider unless Landlord and Tenant otherwise
agree in writing.
4.    Condition of Premises for the Extension Term. If Tenant timely and
properly exercises this Extension Option, in strict accordance with the terms
contained herein Tenant shall accept the Premises in its then "AS-IS" condition
and, accordingly, Landlord shall not be required to perform any additional
improvements to the Premises.


071053\8589453v5 
1
 
 




--------------------------------------------------------------------------------





5.    Limitations On, and Conditions To, Extension Option. This Extension Option
is personal to Tenant (and any Permitted Transferee) and may not be otherwise
assigned separate from or as part of the Lease. At Landlord's option, all rights
of Tenant under this Extension Option shall terminate and be of no force or
effect if any of the following individual events occur or any combination
thereof occur: (1) Tenant has been in monetary or other material default beyond
any applicable cure period at any time during the Lease Term, or is in monetary
or other material default beyond any applicable cure period of any provision of
the Lease on the date Landlord receives the Extension Option Notice; and/or (2)
Tenant has assigned its rights and obligations under all or part of the Lease or
Tenant has subleased all or part of the Premises in a transfer (other than
pursuant to a Permitted Transfer); and/or (3) Tenant's financial condition is
unacceptable to Landlord at the time the Extension Option Notice is delivered to
Landlord; provided, however, that if Landlord determines that Tenant's financial
condition is unacceptable, such determination must be based on good faith,
taking into consideration all relevant factors; and/or (4) Tenant has failed to
exercise properly this Extension Option in a timely manner in strict accordance
with the provisions of this Rider; and/or (5) Tenant no longer has possession of
the entire Premises pursuant to the Lease, or if the Lease has been terminated
earlier, pursuant to the terms and provisions of the Lease.
6.    Time is of the Essence. Time is of the essence with respect to each and
every time period described in this Rider.




071053\8589453v5 
2
 
 


